Confidential Treatment Requested by CytomX Therapeutics, Inc.

Exhibit 10.4

 

LICENSE AGREEMENT

BETWEEN

CYTOMX THERAPEUTICS, INC.

AND

IMMUNOGEN, INC.

FEBRUARY 12, 2016

 

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

Exhibit 10.4

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

 

 

2.

PRODUCT DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION

19

 

 

 

 

2.1

General

19

 

 

 

 

 

2.2

Development Diligence

20

 

 

 

 

 

2.3

Joint Development Committee

21

 

 

 

 

 

2.4

Alliance Managers

22

 

 

 

 

 

2.5

Updates and Reports; Product Recalls

23

 

 

 

 

 

2.6

Transfer and Use of Proprietary Materials

24

 

 

 

 

 

2.7

Services

25

 

 

 

 

3.

LICENSE GRANTS

25

 

 

 

 

3.1

License Grants

25

 

 

 

 

 

3.2

Retained Rights and Covenants

26

 

 

 

 

 

3.3

License to CytomX TAP Platform Improvements

27

 

 

 

 

 

3.4

Section 365(n) of Bankruptcy Code

27

 

 

 

 

 

3.5

No Implied Rights

27

 

 

 

 

4.

PAYMENTS

28

 

 

 

 

4.1

Milestone Payments

28

 

 

 

 

 

4.2

Royalties

29

 

 

 

 

 

4.3

Reports and Payments

34

 

 

 

 

 

4.4

Maintenance of Records; Audits

36

 

 

 

 

5.

INTELLECTUAL PROPERTY

37

 

 

 

 

5.1

Inventions

37

 

 

 

 

 

5.2

Filing, Prosecution and Maintenance of Patent Rights

38

 

 

 

 

i

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

 

5.3

Joint Research Agreement

40

 

 

 

 

 

5.4

Enforcement of Patent Rights

41

 

 

 

 

 

5.5

Response to Biosimilar Applicants

44

 

 

 

 

 

5.6

Interference, Opposition, Revocation and Declaratory Judgment Actions

49

 

 

 

 

 

5.7

Infringement of Third Party Patent Rights

49

 

 

 

 

6.

CONFIDENTIALITY

50

 

 

 

 

6.1

Confidentiality

50

 

 

 

 

 

6.2

Authorized Disclosure

50

 

 

 

 

 

6.3

Public Announcements; Publications

52

 

 

 

 

7.

REPRESENTATIONS AND WARRANTIES.

53

 

 

 

 

7.1

Mutual Representations and Warranties

53

 

 

 

 

 

7.2

Representations and Warranties of ImmunoGen

54

 

 

 

 

 

7.3

Government Approvals

54

 

 

 

 

 

7.4

Further Covenants

55

 

 

 

 

 

7.5

Representation by Legal Counsel

55

 

 

 

 

 

7.6

Warranty Disclaimers

55

 

 

 

 

8.

TERM AND TERMINATION.

55

 

 

 

 

8.1

Term

55

 

 

 

 

 

8.2

Voluntary Termination by CytomX

56

 

 

 

 

 

8.3

Termination by Either Party for Cause

56

 

 

 

 

 

8.4

Termination on Insolvency

56

 

 

 

 

 

8.5

Termination for Material Breach of the Research Collaboration Agreement by
CytomX

56

 

 

 

 

 

8.6

Effects of Expiration or Termination

56

 

 

 

 

 

8.7

Disposition of Inventories of Products

58

 

 

 

 

 

8.8

Remedies

58

 

 

 

 

 

8.9

Survival of Certain Obligations

58

 

 

 

 

9.

LIMITATION ON LIABILITY, INDEMNIFICATION AND INSURANCE.

59

 

 

 

ii

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

 

9.1

No Consequential Damages

59

 

 

 

 

 

9.2

Indemnification by ImmunoGen

59

 

 

 

 

 

9.3

Indemnification by CytomX

60

 

 

 

 

 

9.4

Procedure

60

 

 

 

 

 

9.5

Insurance

61

 

 

 

 

10.

MISCELLANEOUS.

61

 

 

 

 

10.1

Assignment

61

 

 

 

 

 

10.2

Further Actions

62

 

 

 

 

 

10.3

Force Majeure

62

 

 

 

 

 

10.4

Notices

62

 

 

 

 

 

10.5

Amendment

63

 

 

 

 

 

10.6

Waiver

63

 

 

 

 

 

10.7

Severability

63

 

 

 

 

 

10.8

Descriptive Headings

63

 

 

 

 

 

10.9

Dispute Resolution

63

 

 

 

 

 

10.10

Patent Disputes and Disputes Relating to Article 6

65

 

 

 

 

 

10.11

Governing Law

66

 

 

 

 

 

10.12

Entire Agreement

66

 

 

 

 

 

10.13

Purpose and Scope

66

 

 

 

 

 

10.14

Counterparts

66

 

 

 

 

 

10.15

No Third Party Rights or Obligations

66

 

 

 

 

 

10.16

Interpretation

67

 

EXHIBITS

Exhibit A – Licensed Target

Exhibit B – Royalty Rate Reduction Methodology

 

iii

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

Exhibit 10.4

 

LICENSE AGREEMENT

This License Agreement (the “Agreement”) is entered into as of February 12, 2016
(the “Effective Date”), by and between CytomX Therapeutics, Inc., a corporation
organized and existing under the laws of Delaware and having a place of business
at 343 Oyster Point Blvd., Suite 100, South San Francisco, California, 94080
United States (“CytomX”) and ImmunoGen, Inc., a corporation organized and
existing under the laws of Massachusetts and having a place of business at 830
Winter Street, Waltham, Massachusetts, 02451 (“ImmunoGen”). CytomX and ImmunoGen
may each be referred to herein individually as a “Party” and collectively as the
“Parties.”

WHEREAS, the Parties have entered into a Research Collaboration Agreement,
pursuant to which, among other things, ImmunoGen granted to CytomX the right to
obtain a license to certain Know-How and related Patent Rights owned or
Controlled by ImmunoGen with respect to certain Targets; and

WHEREAS, pursuant to the Research Collaboration Agreement, CytomX has exercised
the CytomX Option (as defined in the Research Collaboration Agreement), pursuant
to which the Parties have agreed to enter into this Agreement setting forth the
terms and conditions of an exclusive license from ImmunoGen to CytomX with
respect to the Licensed Target.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

DEFINITIONS



.

When used in this Agreement, the following capitalized terms shall have the
meanings set forth in this Article 1.

1.1“ADC” means a compound that incorporates, is comprised of or is otherwise
derived from an Antibody conjugated to a Payload using a Linker, other than a
PDC.

1.2“Affiliate” means, with respect to any Person, any other Person that
controls, is controlled by or is under common control with such Person. A Person
shall be regarded as in control of another entity if it owns or controls at
least fifty percent (50%) of the equity securities of the subject entity
entitled to vote in the election of directors (or, in the case of an entity that
is not a corporation, for the election of the corresponding managing authority),
provided, however, that the term “Affiliate” shall not include subsidiaries or
other entities in which a Party or its Affiliates owns a majority of the
ordinary voting power necessary to elect a majority of the board of directors or
other managing authority, but is restricted from electing such majority by
contract or otherwise, until such time as such restrictions are no longer in
effect. A Person shall be deemed an Affiliate only so long as it satisfies the
foregoing definition.

1

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

1.3“Alliance Manager” is defined in Section 2.4 hereof.

1.4“Annual Maintenance Fees” is defined in Section 2.2.1 hereof

1.5“Annual Net Sales” means, with respect to any Licensed Product in a Calendar
Year during the applicable Royalty Term for such Licensed Product, the aggregate
Net Sales by a Party, its Affiliates and its Sublicensees from the sale of such
Licensed Product in the Territory during such Calendar Year.

1.6“Antibody” means a molecule which comprises or contains: (a) one or more
immunoglobulin variable domains; or (b) fragments, variants, modifications or
derivatives of such immunoglobulin variable domains irrespective of origin or
source, including but not limited to antigen binding portions including Fab,
Fab’, F(ab’)2, Fv, dAb and CDR fragments, single chain antibodies (scFv),
chimeric antibodies, monospecific antibodies, diabodies and polypeptides
(including humanized versions thereof) that contain at least a portion of an
immunoglobulin that is sufficient to confer specific antigen binding to the
polypeptide. For clarity, as used in this Agreement, the term “Antibody” shall
not include Probodies or PDCs.

1.7“Applicable Law” means the laws, statutes, rules, regulations, guidelines, or
other requirements that may be in effect from time to time and apply to a
particular activity contemplated hereby, including any such laws, statutes,
rules, regulations, guidelines or other requirements of the FDA or the EMA or
any applicable securities regulatory authorities or national securities
exchanges or securities listing organizations.

1.8“Applicant” is defined in Section 5.5.2 hereof.

1.9“Applicant Response” is defined in Section 5.5.3(b) hereof.

1.10“Bankruptcy Code” is defined in Section 3.4 hereof.

1.11“Baseline Net Sales” is defined in Section 1.94 hereof.

1.12“Binding Obligation” means, with respect to a Party (a) any oral or written
agreement or arrangement that binds or legally affects such Party’s operations
or property, including any assignment, license agreement, loan agreement,
guaranty, or financing agreement; (b) the provisions of such Party’s charter,
bylaws or other organizational documents or (c) any order, writ, injunction,
decree or judgment of any court or Governmental Authority entered against such
Party or by which any of such Party’s operations or property are bound.

1.13“Biosimilar Application” means an application submitted to the FDA under
subsection (k) of the PHSA or a similar application submitted under a similar
regulatory scheme to another Regulatory Authority.

2

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

1.14“BLA” means a Biologics License Application (as that term is used in Title
21 of the United States Code of Federal Regulations) filed with the FDA seeking
Regulatory Approval to market and sell any Licensed Product in the United States
for a particular indication.

1.15“BPCIA” means the Biologics Price Competition and Innovation Act of 2009.

1.16“Business Day” means a day other than a Saturday, a Sunday or other day on
which banking institutions in Boston, Massachusetts or San Francisco, California
are required to be closed or are actually closed with legal authorization.

1.17“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 or December 31, for so
long as this Agreement is in effect.

1.18“Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31.

1.19“Challenge” means any challenge to the patentability, validity, or
enforceability of any of the Licensed Patent Rights, including without
limitation: (a) filing a declaratory judgment action in which any of the
Licensed Patent Rights is alleged to be invalid or unenforceable; (b) citing
prior art pursuant to 35 U.S.C. §122 or §301, filing a request for
re-examination of any of the Licensed Patent Rights pursuant to 35 U.S.C. §302
or §311, filing a petition to request an inter partes review of the Licensed
Patent Rights pursuant to 35 U.S.C. §311, or filing a petition to request a
post-grant review of the Licensed Patent Rights pursuant to 35 U.S.C. §321; or
(c) filing or commencing any re-examination, opposition, cancellation, nullity
or similar proceeding against any of the Licensed Patent Rights in any country.

1.20“Challenge Jurisdiction” is defined in Section 4.2.3(d) hereof.

1.21“Challenged Patent Rights” is defined in Section 4.2.3(d) hereof.

1.22“Challenge-Related Royalty Increase” is defined in Section 4.2.3(d) hereof.

1.23“Clawback Amount” is defined in Section 4.2.3(d) hereof.

1.24“Combination” is defined in Section 1.104 hereof.

1.25“Commercialization” or “Commercialize” means activities with respect to a
Licensed Product relating to commercialization in the Field in the Territory,
including pre‑launch and launch activities, pricing and reimbursement
activities, marketing, promoting, detailing, distributing, offering for sale and
selling such Licensed Product, importing and exporting such Licensed Product for
sale, conducting post-marketing human clinical trials, reporting of adverse
events in patients and interacting with Regulatory Authorities regarding any of
the foregoing. Commercialization shall not include any activities related to
Manufacturing or Development. When used as a verb, “Commercialize” means to
engage in Commercialization and “Commercialized” has a corresponding meaning.

3

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

1.26“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to any objective, those reasonable, good faith
efforts to accomplish such objective as such Party would normally use to
accomplish a similar objective under similar circumstances. With respect to any
efforts relating to the Development of a Licensed Product by CytomX, generally
or with respect to any particular country in the Territory, CytomX will be
deemed to have exercised Commercially Reasonable Efforts if it has exercised
those efforts normally used by CytomX, in the relevant country, with respect to
a compound, product or product candidate, as applicable, owned or Controlled by
CytomX, or to which CytomX has similar rights, which compound, product or
product candidate is of similar market potential in such country, and is at a
similar stage in its development or product life cycle as the Licensed Product,
taking into account all relevant factors in effect at the time such efforts are
to be expended. It is expressly understood that, so long as this Agreement may
be terminated by CytomX for convenience pursuant to Section 8.2 hereof, ceasing
the Development of a Licensed Product shall be deemed to be inconsistent with
Commercially Reasonable Efforts. Further, to the extent that the performance of
CytomX’s obligations hereunder is adversely affected by ImmunoGen’s failure to
perform its obligations hereunder, the impact of such performance failure will
be taken into account in determining whether CytomX has used its Commercially
Reasonable Efforts to perform any such affected obligations.

1.27“Confidential Information” of a Party means (a) with respect to CytomX, the
identity of the Licensed Target, and (b) with respect to each Party, all
Know-How or other information, including proprietary information and materials
(whether or not patentable) regarding such Party’s technology, products,
business or objectives, that is communicated in any way or form by or on behalf
of such Party (in such capacity, the “Disclosing Party”) to the other Party (in
such capacity, the “Receiving Party”) or to any of the Receiving Party’s or its
Affiliates’ employees, consultants or subcontractors (collectively,
“Representatives”), either prior to or after the Effective Date of this
Agreement (including any information disclosed pursuant to the Confidentiality
Agreement), and whether or not such Know-How or other information is identified
as confidential at the time of disclosure. The terms and conditions of this
Agreement shall be deemed to be the Confidential Information of each Party.
Confidential Information within the CytomX Program Technology shall be deemed to
be the Confidential Information of CytomX. Confidential Information within the
ImmunoGen Program Technology shall be deemed to be the Confidential Information
of ImmunoGen. Confidential Information within the Joint Program Technology shall
be deemed to be the Confidential Information of each Party. Certain other
information is designated as Confidential Information throughout this Agreement
and is included in this definition.

1.28“Confidentiality Agreement” means that certain Mutual Confidential
Disclosure Agreement between the Parties effective as of March 21, 2013.

1.29“Conjugation Probody Platform Improvements” has the meaning ascribed to such
term in the Research Collaboration Agreement.

4

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

1.30“Control” or “Controlled” means, with respect to any (a) item of
information, including Know-How, (b) intellectual property right, or (c)
Proprietary Material, the possession (whether by ownership interest or license,
other than pursuant to this Agreement) by a Party of the ability to grant to the
other Party access to or a license under such item, right or material, as
provided herein, without violating the terms of any agreement or other
arrangements with any Third Party.

1.31“Covered Results” is defined in Section 6.3.2 hereof.

1.32“Cover(s)” is defined in Section 4.2.3(b)(iii) hereof.

1.33“CytomX Accounting Standards” means GAAP, as generally and consistently
applied throughout CytomX’s organization. Beginning upon the First Commercial
Sale of a Licensed Product and thereafter during the Term as long as CytomX has
an obligation to pay royalties under Section 4.2 hereof, CytomX shall promptly
notify ImmunoGen in the event it changes the accounting principles pursuant to
which its records are maintained, it being understood and agreed that only
internationally recognized accounting principles may be used (e.g., GAAP, IFRS
(International Financial Reporting Standards), etc.).

1.34“CytomX Indemnified Party” is defined in Section 9.2 hereof.

1.35“CytomX Program Technology” means any Program Technology (other than Joint
Program Technology) the inventors of which (alone or with others) are employees
of, or others obligated to assign inventions to, CytomX or any of its
Affiliates, Sublicensees or Permitted Third Party Service Providers.

1.36“CytomX Proprietary Materials” means biological materials (including any
Probodies, Masks or Substrates) and other tangible research materials Controlled
by CytomX and provided by CytomX to ImmunoGen under this Agreement.

1.37“CytomX Response” is defined in Section 5.5.3(c) hereof.

1.38“CytomX Standard Exchange Rate Methodology” means, with respect to amounts
invoiced in U.S. Dollars, all such amounts shall be expressed in U.S. Dollars.
With respect to amounts invoiced in a currency other than U.S. Dollars, all such
amounts shall be expressed both in the currency in which the amount was invoiced
and in the U.S. Dollar equivalent. The U.S. Dollar equivalent shall be
calculated using CytomX’s then‑current standard exchange rate methodology, which
is in accordance with the CytomX Accounting Standards applied in its external
reporting for the conversion of foreign currency sales into U.S. Dollars or, in
the case of Sublicensees, such similar methodology, consistently applied.

1.39“CytomX TAP Platform Improvements” means any TAP Platform Improvement (other
than a Joint TAP Platform Improvement) the inventors of which (alone or with
others) are employees of, or others obligated to assign inventions to, CytomX or
any of its Affiliates, Sublicensees or Permitted Third Party Service Providers
pursuant to the Development, Manufacture, use and Commercialization of any
Licensed Product.

5

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

1.40“CytomX Technology” means any Patent Right, Know-How or other intellectual
property right that is Controlled by CytomX or any Affiliate of CytomX or that
comes into the Control of CytomX at any time during the Term of this Agreement
and is actually used by CytomX in Developing Licensed Products under this
Agreement or is otherwise necessary for Developing, Manufacturing, using or
Commercializing Licensed Products and that claims, covers or is specifically
directed to the composition of, or any method of using or method of making or
any Tools for Developing, any Probody, Mask or Substrate.

1.41“Cytotoxic Compound” means MAY Compounds and IGN Compounds.

1.42“Deemed Royalty Portion” is defined in Section 5.4.2(g)(iii) hereof,

1.43“Develop” or “Development” means, with respect to a Licensed Product, all
pre‑clinical, non-clinical and clinical research and drug development activities
with respect to such Licensed Product relating to research and development in
connection with seeking, obtaining or maintaining any Regulatory Approval for
such Licensed Product, including research, toxicology, pharmacology and other
similar efforts, test method development and stability testing, manufacturing
process development, formulation development, delivery system development,
quality assurance and quality control development, statistical analysis,
clinical studies (including pre- and post‑approval studies), development of
diagnostic assays in connection with clinical studies, and all activities
directed to obtaining any Regulatory Approval, including any marketing, pricing
or reimbursement approval. When used as a verb, “Develop” means to engage in
Development and “Developed” has a corresponding meaning.

1.44“Development Milestone” is defined in Section 4.1.1 hereof.

1.45“Development Milestone Payment” is defined in Section 4.1.1 hereof.

1.46“Diligence Obligation” is defined in Section 2.2.2 hereof.

1.47“Disclosing Party” is defined in Section 1.27 hereof.

1.48“Disclosure Letter” is defined in Section 7.2 hereof.

1.49“Dispute” is defined in Section 10.9 hereof.

1.50“Effective Date” is defined in the introduction to this Agreement.

1.51“EMA” means the European Medicines Agency, or any successor agency thereto.

1.52“Field” means all human therapeutic, prophylactic and diagnostic uses.

1.53“FD&C Act” means the United States Federal Food, Drug, and Cosmetic Act (21
U.S.C. § 301 et seq.), as amended, and the rules and regulations promulgated
thereunder.

6

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

1.54“FDA” means the United States Food and Drug Administration or any successor
agency thereto.

1.55“First Commercial Sale” means, with respect to any Licensed Product and any
country of the world, the first sale of such Licensed Product under this
Agreement by CytomX, its Affiliates or its Sublicensees to a Third Party in such
country, after such Licensed Product has been granted Regulatory Marketing
Approval by the competent Regulatory Authorities in such country or, if no such
Regulatory Marketing Approval or similar approval is required, the date on which
such Licensed Product is first commercially launched in such country. The
foregoing notwithstanding, “First Commercial Sale” shall not include: (a) any
distribution or other sale solely for so-called treatment investigational new
drug sales, named patient sales, compassionate or emergency use sales or
pre-approval sales, in each case provided that such Licensed Product is
distributed without charge or sold at or below cost; (b) intercompany transfers
to Affiliates of CytomX; nor (c) other similar non-commercial uses, provided
that in each case under this clause (c) such Licensed Product is distributed
without charge or sold at or below cost.

1.56“GAAP” means United States generally accepted accounting principles,
consistently applied.

1.57“Generic Equivalent” means, with respect to any Licensed Product in a given
country, any biopharmaceutical product that is sold by a Third Party that is not
a Sublicensee of CytomX or its Affiliates and such Third Party product (a)
contains both (i) an Antibody or Probody that specifically binds to the Licensed
Target, and (ii) the same Linker and Cytotoxic Compound as the relevant Licensed
Product, or (b) (i) has been licensed as a biosimilar or interchangeable
biological product by FDA pursuant to Section 351(k) of the PHSA or any
subsequent or superseding law, statute or regulation, (ii) has been licensed as
a similar biological medicinal product by the European Medicines Agency pursuant
to Directive 2001/83/EC, as may be amended, or any subsequent or superseding
law, statute or regulation, or (iii) has otherwise achieved analogous regulatory
marketing approval in reliance on the prior approval of the Licensed Product
from another applicable Regulatory Authority where in the case of each of
subclauses (i), (ii) or (iii) of clause (b) above, the Licensed Product is the
reference product for purposes of determining (bio)similarity or
interchangeability of the Third Party product.

1.58“Governmental Authority” means any court, agency, department, authority or
other instrumentality of any national, state, county, city or other political
subdivision.

1.59“IGN Compounds” means [***], including, without limitation, all analogs,
variants, fragments or derivatives of any of the foregoing, in each case owned
or Controlled by ImmunoGen.

1.60“Immediate Patent Infringement Action” means an immediate patent
infringement action pursuant to Section 351(1)(6) of the PHSA.

1.61[Reserved]

7

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

1.62“ImmunoGen Indemnified Party” is defined in Section 9.3 hereof.

1.63[Reserved]

1.64“ImmunoGen Program Technology” means any Program Technology (other than
Joint Program Technology) the inventors of which are employees, agents or
independent contractors of ImmunoGen or any of its Affiliates. Anything
contained in this Agreement to the contrary notwithstanding, any and all
ImmunoGen Program Technology that is necessary or useful for Developing,
Manufacturing, using or Commercializing Licensed Products and that claims,
covers or is specifically directed to the composition of, or any method of using
or method of making any Licensed Product, Linker or Cytotoxic Compound comprised
in a Licensed Product shall be included in the Licensed Intellectual Property.

1.65“ImmunoGen Proprietary Antibody Rights” means all Know-How (and associated
Patent Rights) owned or Controlled by ImmunoGen during the Term constituting or
claiming (a) the composition of matter or method of use of, or method of making,
an Antibody that was generated or in-licensed by ImmunoGen, whether or not
patentable (an “ImmunoGen Proprietary Antibody”), or (b) the composition of
matter or method of use of, or method of making an ADC where the Antibody is an
ImmunoGen Proprietary Antibody. For purposes of clarity, “ImmunoGen Proprietary
Antibody Rights” does not include any Program Technology that relates to
Probodies Targeting the Licensed Target or any Patent Rights claiming such
Program Technology.

1.66“ImmunoGen Proprietary Materials” means any chemical (including any
Cytotoxic Compounds), biological (including any Antibodies) and other tangible
research materials Controlled by ImmunoGen and provided by ImmunoGen to CytomX
under this Agreement. Subject to the last sentence of this definition, any
mutant, derivative, progeny or improvement of ImmunoGen Proprietary Materials
shall be considered to be ImmunoGen Proprietary Materials. Without limiting the
generality of the foregoing, any [***] furnished by ImmunoGen to CytomX or any
of its Affiliates, Sublicensees or Permitted Third Party Service Providers,
including, without limitation any samples, cultures or cell banks derived
directly or indirectly from any [***], derivative, [***] or improvement thereof
(collectively, [***]), shall be deemed to be ImmunoGen Proprietary Materials and
included within the Licensed Know‑How. Without prejudice to any of ImmunoGen’s
intellectual property rights in and to MAY Compounds, any tangible MAY Compounds
manufactured by or for CytomX or any of its Affiliates, Sublicensees or
Permitted Third Party Service Providers using the [***] as a precursor in
connection with the Development, Manufacture, use and Commercialization of
Licensed Products shall not be deemed to be ImmunoGen Proprietary Materials for
purposes of this Agreement.

8

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

1.67“ImmunoGen Technology Transfer Materials” means ImmunoGen information
(including, without limitation, technical transfer reports) as consistently
provided by ImmunoGen to its other licensees of the Licensed Intellectual
Property for the purpose of performing process development, manufacturing and
clinical development activities with respect to ADCs, Cytotoxic Compounds and
Linkers, as applicable, for use by CytomX for the purpose of Developing,
Manufacturing and Commercializing Licensed Products, including: (a)
nomenclature, structure and general properties; (b) an example of an ADC
manufacturing process, including materials, steps, intermediaries and equipment;
(c) an example test panel for controls and characterization and description of
methods; (d) information on reference standards and materials; (e) an example of
stability data; (f) technical reports on research data for Licensed Products
developed by ImmunoGen under the Research Collaboration Agreement; and (g) a
list of raw materials (Linkers and Cytotoxic Compounds) and protocols for
conjugating Licensed Products.

1.68[Reserved]

1.69“Improvement” is defined in Section 1.141 hereof.

1.70“IND” means an Investigational New Drug Application, as defined in the FD&C
Act, that is required to be filed with the FDA before beginning clinical testing
of a Licensed Product in human subjects, or an equivalent foreign filing.

1.71“Indemnified Party” is defined in Section 9.4.1 hereof.

1.72“Indemnifying Party” is defined in Section 9.4.1 hereof.

1.73“Independent Patent Counsel” means an outside patent counsel reasonably
acceptable to both Parties who (and whose firm) is not at the time of the
dispute, and was not at any time during the five (5)-year period preceding the
dispute, performing legal services of any nature for either of the Parties or
their respective Affiliates (or, in the case of CytomX, its Sublicensees) and
which did not, at any time, employ either of the Parties’ chief patent counsels
(or persons with similar responsibilities).

1.74“Infringed Patent List” is defined in Section 5.5.3(e) hereof.

1.75“Infringement” is defined in Section 5.4.1 hereof.

1.76“Insolvency Event” means the occurrence of any of the following: (a) a case
is commenced by or against a Party under applicable bankruptcy, insolvency or
similar laws, and is not dismissed within ninety (90) days, (b) a Party files
for or is subject to the institution of bankruptcy, reorganization, liquidation,
receivership or similar proceedings, (c) a Party assigns all or a substantial
portion of its assets for the benefit of creditors, (d) a receiver or custodian
is appointed for a Party’s business, (e) a substantial portion of a Party’s
business is subject to attachment or similar process, or (f) anything analogous
to any of the events described in the foregoing clauses (a) through (e) occurs
under the laws of any applicable jurisdiction.

9

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

1.77“Joint Conjugation Probody Platform Improvements” means Conjugation Probody
Platform Improvements the inventors of which are jointly (a) employees, agents
or independent contractors of CytomX or any of its Affiliates and (b) employees,
agents or independent contractors of ImmunoGen or any of its Affiliates.

1.78“Joint Development Committee” or “JDC” is defined in Section 2.3.1 hereof.

1.79“Joint Patent Right” means any Patent Right comprised in the Joint Program
Technology.

1.80[Reserved]

1.81“Joint Program Technology” means any Program Technology (other than Joint
TAP Platform Improvements) the inventors of which are jointly (a) employees,
agents or independent contractors of CytomX or any of its Affiliates and (b)
employees, agents or independent contractors of ImmunoGen or any of its
Affiliates.

1.82“Joint TAP Platform Improvements” means TAP Platform Improvements the
inventors of which are jointly (a) employees, agents or independent contractors
of CytomX or any of its Affiliates and (b) employees, agents or independent
contractors of ImmunoGen or any of its Affiliates.

1.83“Joint Unconjugated Probody Platform Improvements” means Unconjugated
Probody Platform Improvements the inventors of which are jointly (a) employees,
agents or independent contractors of CytomX or any of its Affiliates and (b)
employees, agents or independent contractors of ImmunoGen or any of its
Affiliates.

1.84“Know-How” means any proprietary invention, discovery, data, information,
process, method, technique, material, technology, result or other know-how,
whether or not patentable.

1.85“Knowledge” is defined in Section 7.2 hereof.

1.86“Liability” is defined in Section 9.2 hereof.

1.87“License Agreement” has the meaning ascribed to such term in the Research
Collaboration Agreement.

1.88“Licensed Intellectual Property” means any Patent Right, Know-How or other
intellectual property right that is owned or Controlled by ImmunoGen or any
Affiliate of ImmunoGen or that becomes owned or Controlled by ImmunoGen or any
of its Affiliates at any time during the Term (including ImmunoGen’s one-half
interest in Joint Program Technology and Joint TAP Platform Improvements) that
is necessary or useful for Developing, Manufacturing, using or Commercializing
Licensed Products and that claims, covers or is specifically directed to the
composition of, or any method of using or method of making any Licensed Product,
Linker or Cytotoxic Compound comprised in a Licensed Product, provided, however,
that Licensed Intellectual Property shall expressly exclude any ImmunoGen
Proprietary Antibody Rights.

10

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

1.89“Licensed Know-How” means any Know-How comprised in the Licensed
Intellectual Property.

1.90“Licensed Patent Rights” means any Patent Rights comprised in the Licensed
Intellectual Property.

1.91“Licensed Product” means any product that incorporates, is comprised of, or
is otherwise derived from, a Target-Binding Probody conjugated to a Cytotoxic
Compound using a Linker.

1.92“Licensed Target” means the Target set forth in Exhibit A attached hereto
and incorporated herein by reference.

1.93“Linker” means any compound or composition that is useful for linking a
cytotoxic or cytostatic moiety, including, without limitation, a Cytotoxic
Compound, and a cell‑binding moiety, including, without limitation, an Antibody
or a Probody, together to form a conjugate of the cytotoxic or cytostatic moiety
with the cell-binding moiety.

1.94“Loss of Market Exclusivity” with respect to any Licensed Product in any
country, shall be deemed to have occurred only if; (a) one or more Generic
Equivalent(s) are being marketed by a Third Party (excluding any Sublicensee) in
such country; and (b) Net Sales of such Licensed Product in that country during
any Calendar Quarter following introduction of the Generic Equivalent(s) have
declined by at least twenty percent (20%) in that country relative to the
average quarterly Net Sales of such Licensed Product in such country over the
last two (2) Calendar Quarters ending prior to the introduction of such Generic
Equivalent(s) (the “Baseline Net Sales”) and such decline in Net Sales is not
primarily attributable to (i) any action of the applicable Regulatory Authority
limiting sales of the Licensed Product in such country, (ii) the inability of
CytomX or its Affiliates or Sublicensees to supply sufficient quantities of the
Licensed Product in such country to meet demand, or (iii) any voluntary or
involuntary recall of the Licensed Product in such country; provided that such
Loss of Market Exclusivity shall be deemed to exist only for so long as material
sales of such Generic Equivalent(s) persist in such country. Anything contained
in this Agreement to the contrary notwithstanding, a “Loss of Market
Exclusivity” shall not be deemed to have occurred if the events described in
clauses (a) and (b) of this definition were caused by or result from any act or
omission of CytomX (or any of its Affiliates or Sublicensees) determined to have
been made negligently or in bad faith in the performance of CytomX’s obligations
under Section 5.5.3 hereof that results in actual prejudice to ImmunoGen’s
ability to preserve its rights in the Licensed Patent Rights and eliminate the
infringement threatened by Applicant (excluding any acts or omissions undertaken
pursuant to the specific instruction of ImmunoGen).

1.95“Major EU Market Country” means any of France, Germany, Italy, Spain or the
United Kingdom,

11

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

1.96“Manufacturing” or “Manufacture” means activities directed to making,
producing, manufacturing, processing, filling, finishing, packaging, labeling,
quality assurance testing and release, shipping or storage of a product.

1.97“Marginal Royalty Rates” is defined in Section 4.2.1 hereof.

1.98“Mask” means a peptide linked to an Antibody that is capable of inhibiting
the specific binding of the Antibody to its Target.

1.99“Material Breach” is defined in Section 8.3 hereof.

1.100“MAY Compound” means [***], and shall include, without limitation, all
variants, fragments or derivatives of any of the foregoing, in each case owned
or Controlled by ImmunoGen.

1.101“Milestone Payment” means any Development Milestone Payment or Sales
Milestone Payment.

1.102“Monies” is defined in Section 5.4.2(e) hereof.

1.103“Negotiation Period” is defined in Section 5.5.3(e) hereof.

1.104“Net Sales” means, with respect to a Licensed Product, gross receipts from
sales by CytomX and its Affiliates and Sublicensees of such Licensed Product to
Third Parties in the Territory, less in each case (a) bad debts, (b) sales
returns and allowances actually paid, granted or accrued, including trade,
quantity and cash discounts and any other adjustments, including those granted
on account of price adjustments, billing errors, rejected goods, damaged or
defective goods, recalls, returns, rebates, chargeback rebates, reimbursements
or similar payments granted or given to wholesalers or other distributors,
buying groups, health care insurance carriers, chain pharmacies, mass
merchandisers, staff model HMO’s, pharmacy benefit managers or other
institutions in respect of the purchase price, (c) adjustments actually paid,
granted or accrued arising from consumer discount programs or other similar
programs, (d) customs or excise duties, sales tax, consumption tax, value added
tax, and other taxes (except income taxes) or duties relating to sales, (e) any
payment made by CytomX, its Affiliates or Sublicensees in respect of sales to
the United States government, any state government or any foreign government, or
to any other Governmental Authority, or with respect to any
government-subsidized program or managed care organization, and (f) freight and
freight insurance (to the extent that CytomX, its Affiliates or Sublicensees
bears the cost of freight and freight insurance for the Licensed Product), in
each case in accordance with GAAP, as consistently applied by CytomX with
respect to its overall operations.

12

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

Net Sales shall not include sales or transfers among CytomX and its Affiliates
and Sublicensees where the Licensed Product is intended for subsequent sale to
the end user. All the foregoing elements of Net Sales calculations shall be
determined from the books and records of CytomX and its Sublicensees, maintained
in accordance with the CytomX Accounting Standards or, in the case of
Sublicensees, such similar accounting principles, consistently applied.

In the event a Licensed Product is sold as a component of a combination or
bundled product that consists of a Licensed Product together with another
therapeutically active product, or screening or diagnostic product, for the same
indication (a “Combination”), the Net Sales from the Combination, for the
purposes of determining royalty payments hereunder, shall be determined by
multiplying the Net Sales of the Combination (as defined in the standard Net
Sales definition above) by the fraction A/(A+B), where A is the weighted average
per unit sale price of the Licensed Product when sold separately in finished
form in the country in which the Combination is sold in similar volumes and of
the same class, purity, potency and dosage form, and B is the weighted average
per unit sale price of the other product(s) included in the Combination when
sold separately in finished form in the country in which the Combination is sold
in similar volumes and of the same class, purity, potency and dosage form.

In the event that the weighted average per unit sale price of the Licensed
Product can be determined but the weighted average per unit sale price of the
other product(s) included in the Combination cannot be determined, Net Sales for
purposes of determining royalty payments shall be calculated by multiplying the
Net Sales of the Combination (as defined in the standard Net Sales definition
above) by the fraction A/C, where A is the weighted average sale price of the
Licensed Product when sold separately in finished form in the country in which
the Combination is sold in similar volumes and of the same class, purity,
potency and dosage form, and C is the weighted average per unit sale price of
the Combination.

In the event that the weighted average per unit sale price of the other
product(s) included in the Combination can be determined but the weighted
average per unit sale price of the Licensed Product in similar volumes and of
the same class purity, potency and dosage form as in the Combination cannot be
determined, Net Sales for purposes of determining royalty payments shall be
calculated by multiplying Net Sales of the Combination (as defined in the
standard Net Sales definition above) by a fraction determined by the following
formula: one(l) minus (B/C) where B is the weighted average per unit sale price
of the other product(s) included in the Combination when sold separately in
finished form in the country in which the Combination is sold in similar volumes
and of the same class, purity, potency and dosage form and C is the weighted
average per unit sale price of the Combination.

13

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

In the event that such average per unit sale price cannot be determined for the
Licensed Product, on the one hand, and all other product(s) included in the
Combination, on the other, Net Sales for the purposes of determining royalty
payments shall be mutually agreed upon by the Parties based on the relative
value contributed by each component, such agreement to be negotiated in good
faith.

The weighted average per unit sale price for both the Licensed Product, on the
one hand, and all other product(s) included in the Combination, on the other,
shall be calculated once each Calendar Year and such price shall be used during
all applicable royalty reporting periods for the entire following Calendar Year.
When determining the weighted average per unit sale price of a Licensed Product,
other product(s), or Combination, the weighted average per unit sale price shall
be calculated by dividing sales dollars (translated into U.S. Dollars using the
CytomX Standard Exchange Rate Methodology) by the units sold during the twelve
(12) months (or the number of months in which sales occurred in a partial
Calendar Year) of the preceding Calendar Year for the respective Licensed
Product, other product(s), or Combination. In the initial Calendar Year, a
forecasted weighted average per unit sale price will be used for the Licensed
Product, other product(s), or Combination. Any over- or under-payment due to a
difference between the forecasted and actual weighted average per unit sale
price will be paid or credited in the first royalty payment of the following
Calendar Year.

1.105“Non-Disclosing Party” is defined in Section 6.3.2 hereof.

1.106“Notice of Dispute” is defined in Section 10.9.1 hereof.

1.107“Party” and “Parties” is defined in the introduction to this Agreement.

1.108“Patent Committee” is defined in Section 5.2.4 hereof.

1.109“Patent Rights” means any and all (a) patents, (b) pending patent
applications, including all provisional applications, substitutions,
continuations, continuations-in-part, divisions and renewals, and all patents
granted thereon, (c) all patents-of-addition, reissues, reexaminations and
extensions or restorations by existing or future extension or restoration
mechanisms, including patent term extensions, supplementary protection
certificates or the equivalent thereof, (d) inventor’s certificates, (e) any
other form of government-issued right substantially similar to any of the
foregoing and (f) all United States and foreign counterparts of any of the
foregoing.

1.110“Payload” means a therapeutic cytotoxic or cytostatic compound, including,
without limitation, a Cytotoxic Compound.

1.111“PDC” means a compound that incorporates, is comprised of or is otherwise
derived from, a Probody conjugated to a Payload using a Linker.

1.112“Permitted Third Party Service Providers” is defined in Section 3.1.1
hereof.

14

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

1.113“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision or department or agency of a government.

1.114“Phase 1 Clinical Study” means an initial study of a Licensed Product in
human subjects or patients with the endpoint of determining initial tolerance,
safety, metabolism or pharmacokinetic information and clinical pharmacology of
such product as and to the extent defined for the United States in 21 C.F.R. §
312.21(a), or its successor regulation, or the equivalent regulation in any
other country.

1.115“Phase 2 Clinical Study” means a study of a Licensed Product in human
patients that is intended to obtain information on the Licensed Product’s
activity for an indication at a prescribed (or otherwise limited) dose and
administration schedule, as well as additional information on the Licensed
Product’s safety and toxicity as and to the extent defined for the United States
in 21 C.F.R. § 312.21(b), or its successor regulation, or the equivalent
regulation in any other country. Without limiting the generality of the
foregoing, a clinical study shall be deemed to be a “Phase 2 Clinical Study”
hereunder if such study has been designated by the sponsor as a Phase 2 [II]
clinical trial on www.clinicaltrials.gov (or any successor website maintained by
the U.S. National Institutes of Health (or any successor agency of the U.S.
Government)).

1.116“Phase 3 Clinical Study” means a study of a Licensed Product in human
patients with a defined dose or a set of defined doses of a Licensed Product
designed to (a) ascertain efficacy and safety of such Licensed Product for its
intended use; (b) define warnings, precautions and adverse reactions that are
associated with the Licensed Product in the dosage range to be prescribed; and
(c) support preparing and submitting applications for Regulatory Marketing
Approval to the competent Regulatory Authorities in a country of the world, as
and to the extent defined for the United States in 21 C.F.R. § 312.21(c), or its
successor regulation, or the equivalent regulation in any other country. “Phase
3 Clinical Study” shall also include any other human clinical trial serving as a
pivotal study from which the data are actually submitted to the applicable
Regulatory Authority in connection with a Regulatory Marketing Approval
Application, whether or not such trial is called a “Phase 3” study. Without
limiting the generality of the foregoing, a clinical study shall be deemed to be
a “Phase 3 Clinical Study” hereunder if such study has been designated by the
sponsor as a Phase 3 [III] clinical trial on www.clinicaltrials.gov (or any
successor website maintained by the U.S. National Institutes of Health (or any
successor agency of the U.S. Government)).

1.117“PHSA” means the Public Health Services Act, as amended (42 U.S.C. § 201 et
seq.).

1.118“Pre-Market Notice” is defined in Section 5.5.4(b) hereof.

15

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

1.119“Probody” means an Antibody linked to a Substrate and a Mask that is
claimed or covered by CytomX Technology.

1.120[Reserved]

1.121“Program Technology” means all Know-How (other than TAP Platform
Improvements) that either Party or any of its Affiliates, Sublicensees or
Permitted Third Party Service Providers (or any of their respective employees,
agents or independent contractors), alone or with others, makes, creates,
develops, discovers, conceives or first actually reduces to practice pursuant to
the Development, Manufacture, use or Commercialization of any Licensed Product,
including any Patent Rights related thereto. Program Technology also includes
“Program Technology” (as defined in the Research Collaboration Agreement) that
is necessary or useful for Developing, Manufacturing, using or Commercializing
Licensed Products and that claims, covers or is specifically directed to the
composition of, or any method of using or method of making any Licensed Product,
Linker or Cytotoxic Compound comprised in any Licensed Product.

1.122“Proposed Biosimilar Product” is defined in Section 5.5.1 hereof.

1.123“Proposed Patent List” is defined in Section 5.5.3(a) hereof.

1.124“Publishing Party” is defined in Section 6.3.2 hereof.

1.125“Receiving Party” is defined in Section 1.27 hereof.

1.126“Regulatory Approval” means any technical, medical, scientific or other
license, registration, authorization or approval of any Regulatory Authority
(including any approval of a New Drug Application or Biologic License
Application) necessary for the Development, Manufacture, use or
Commercialization of a pharmaceutical product in any regulatory jurisdiction.

1.127“Regulatory Approval Application” means any application submitted to an
appropriate Regulatory Authority seeking any Regulatory Approval.

1.128“Regulatory Authority” means the FDA or any counterpart of the FDA outside
the United States, or other national, supra-national, regional, state or local
regulatory jurisdiction, any agency, department, bureau, commission, council or
other governmental entity with authority over the Development, Manufacture, use
or Commercialization of a Licensed Product.

1.129“Regulatory Marketing Approval” means, with respect to any pharmaceutical
product and any indication, Regulatory Approval (including any supplement
thereto) to sell such pharmaceutical product for such indication, including, in
any jurisdiction other than the United States, to the extent required for any
sale in such country, all pricing and reimbursement approvals to be obtained
from the Regulatory Authority granting such Regulatory Approval or any
affiliated Regulatory Authority.

1.130“Representatives” is defined in Section 1.27 hereof.

16

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

1.131“Research Collaboration Agreement” means that certain Research
Collaboration Agreement effective as of January 8, 2014 by and between CytomX
and ImmunoGen, as the same may be amended from time to time.

1.132“Research Program” has the meaning ascribed to such term in the Research
Collaboration Agreement.

1.133“Review Period” is defined in Section 6.3.2 hereof.

1.134“Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period of time from the First Commercial Sale of
such Licensed Product in such country until the later of (a) the expiration of
the last Valid Claim that would, but for the license granted hereunder, be
infringed by the manufacture, use, sale, offer for sale or importation of such
Licensed Product in such country or (b) the twelfth (12th) anniversary of the
date of the First Commercial Sale of such Licensed Product in such country, but
in the case of (b), in no event later than the twentieth (20th) anniversary of
the earlier of the date of the First Commercial Sale of such Licensed Product in
the United States or the date of the First Commercial Sale of such Licensed
Product in any Major EU Market Country. Anything contained in this Agreement to
the contrary notwithstanding, if the Licensed Product (or any component or
intermediate thereof) was manufactured in a country where such manufacture
would, at the time of such manufacture, have infringed a Valid Claim within the
Licensed Patent Rights in the country of manufacture in the absence of the
license granted under Section 3.3.1 hereof, then the Royalty Term in the country
of sale of such Licensed Product, if otherwise expired pursuant to the first
sentence of this Section, shall be extended or reinstated, as the case may be,
but only with respect to sales of Licensed Products so manufactured. In
determining infringement of Valid Claims for purposes of this definition of
Royalty Term, (i) any Valid Claim within the Licensed Patent Rights that is
jointly owned by CytomX (or any of its Affiliates) with ImmunoGen (or any of its
Affiliates) shall be deemed to be owned solely by ImmunoGen or an Affiliate of
ImmunoGen, and (ii) claims contained in patent applications that have not
resulted in the issuance of a patent in a country will be disregarded for
purposes of determining the expiration of the Royalty Term for a Licensed
Product in such country under this definition.

1.135“Sales Milestone” is defined in Section 4.1.2 hereof.

1.136“Sales Milestone Payment” is defined in Section 4.1.2 hereof

1.137“Sales Threshold” is defined in Section 4.1.2 hereof.

1.138“Strain” is defined in Section 1.66 hereof.

1.139“Sublicensee” means any Third Party to whom CytomX or an Affiliate of
CytomX grants or has granted, directly or indirectly, a sublicense of rights
licensed by ImmunoGen under this Agreement, in accordance with the provisions of
this Agreement.

17

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

1.140“Substrate” means a moiety that is linked to the Antibody and to the Mask
of a Probody and is capable of being cleaved, reduced or photolysed.

1.141“TAP Platform Improvements” means any enhancement, improvement or
modification (each, an “Improvement”) to the Licensed Intellectual Property that
is (a) an Improvement to the composition of or methods of making any Cytotoxic
Compound, (b) an Improvement to the conjugation process for making ADCs or PDCs
(including, for example, reaction conditions or changes in process that create
improvements in the yield of such conjugate), (c) an Improvement to the
composition of or methods for making Linkers, (d) an Improvement to any of the
analytical methods used for making, releasing and characterizing any Cytotoxic
Compound, Linker, ADCs or PDCs, or (e) an Improvement to the formulation of ADCs
or PDCs. Licensed Products, in and of themselves, will not be deemed to be TAP
Platform Improvements, although the Parties acknowledge that TAP Platform
Improvements may be incorporated into Licensed Products.

1.142“Target” means a protein described by a unique UniProtKB/Swiss Prot
accession number (and all fragments, mutations and splice variants thereof) that
is bound by an Antibody or a Probody.

1.143“Target,” “Targeting” or “Targeted” means, when used as a verb to describe
the relationship between a molecule and a Target, where the molecule’s primary
intended mechanism of action requires that it bind to the Target (or a portion
thereof).

1.144“Target-Binding Probody” means a Probody that Targets the Licensed Target.
For purposes of clarity, “Target-Binding Probody” does not include bi-specific
or multi‑specific Probodies (i.e., Probodies that Target more than one Target).

1.145“Term” is defined in Section 8.1 hereof.

1.146“Territory” means the entire world.

1.147“Third Party” means any Person other than CytomX, ImmunoGen or their
respective Affiliates.

1.148“Third Party Claims” is defined in Section 9.2 hereof.

1.149“Third Party Payments” is defined in Section 4.2.3(a) hereof.

1.150“Unauthorized Use” is defined in Section 2.6.3 hereof.

1.151“Unconjugated Probody Platform Improvements” has the meaning ascribed to
such term in the Research Collaboration Agreement.

18

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

1.152“Valid Claim” means, with respect to a particular country, (a) a claim of
an issued and unexpired patent right included within the Licensed Patent Rights
that (i) has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental authority of competent jurisdiction,
which decision is unappealed or unappealable within the time allowed for appeal,
and (ii) has not been cancelled, withdrawn, abandoned, disclaimed or admitted to
be invalid or unenforceable through reissue, disclaimer or otherwise; or (b) a
bona fide claim of a pending patent application included within the Licensed
Patent Rights that has not been (i) cancelled, withdrawn or abandoned without
being refiled in another application in the applicable jurisdiction or (ii)
finally rejected by an administrative agency action from which no appeal can be
taken or that has not been appealed within the time allowed for appeal, provided
that any claim in any patent application pending for more than seven (7) years
from the earliest date on which such patent application claims priority shall
not be considered a Valid Claim for purposes of the Agreement from and after
such seven (7) year date unless and until a patent containing such claim issues
from such patent application and solely if such patent issues while another
Valid Claim covers the relevant Licensed Product in the relevant country.
Anything contained in this Agreement to the contrary notwithstanding, a claim
within an issued and unexpired patent within the Licensed Patent Rights shall
remain a Valid Claim for all purposes under this Agreement, notwithstanding a
determination that such claim is unenforceable pursuant to the operation of the
BPCIA, if such determination is exclusively caused by or results solely from any
act or omission by CytomX (or any of its Affiliates or Sublicensee) determined
to have been made negligently or in bad faith in the performance of CytomX’s
obligations under Section 5.5.3 hereof that results in actual prejudice to
ImmunoGen’s ability to preserve its rights in the Licensed Patent Rights and
eliminate the infringement threatened by the Applicant (excluding any acts or
omissions undertaken pursuant to the specific written instruction of ImmunoGen).

2.PRODUCT DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION.

2.1General. CytomX shall have sole authority over, responsibility for and
control of (notwithstanding the formation of the JDC or its decisions and/or
disputes among the membership of the JDC) the Development, Manufacture, use and
Commercialization of the Licensed Products, and shall bear all costs associated
with such Development, Manufacture, use and Commercialization. To the extent it
has not already done so or is not required to do so under the Research
Collaboration Agreement, upon request by CytomX, ImmunoGen will provide CytomX
and/or its designated Permitted Third Party Service Providers with the ImmunoGen
Technology Transfer Materials. In addition, upon reasonable request by CytomX,
ImmunoGen shall use reasonable efforts to provide CytomX with technical advice
to assist CytomX in its use of the ImmunoGen Technology Transfer Materials in
connection with the Development and Manufacture of Licensed Products hereunder.

19

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

2.2Development Diligence.

2.2.1.CytomX Diligence. CytomX will use Commercially Reasonable Efforts to
Develop Licensed Products and to undertake investigations and actions required
to obtain Regulatory Marketing Approval in the Territory; provided that the
obligations set forth in this Section shall cease upon the achievement of the
first Regulatory Marketing Approval for any Licensed Product in any country or
other jurisdiction in the Territory. For avoidance of doubt, any actions taken
by CytomX’s Affiliates or Sublicensees under this Agreement shall be treated as
actions taken by CytomX in regard to satisfaction of the requirements of this
Section 2.2.1. Beginning on the sixth (6th) anniversary of the Effective Date
and thereafter, CytomX will make non-refundable and non-creditable maintenance
payments in the amounts set forth below (the “Annual Maintenance Fees”) until
the earlier of (a) the first filing of an IND in the U.S. or in any European
Union country for any Licensed Product or (b) the termination of this Agreement
in accordance with its terms. The amounts of the Annual Maintenance Fee accruing
as of each anniversary of the Effective Date, beginning with the sixth (6th)
anniversary are as follows:

Anniversary of the Effective Date

Maintenance Fee

Sixth (6th) anniversary

[***]

Seventh (7th) anniversary

[***]

Eighth (8th) anniversary and each anniversary thereafter

The amount payable with respect to the previous anniversary, plus [***]

 

CytomX will pay the applicable Annual Maintenance Fee in accordance with Section
4.3 hereof within sixty (60) days after the applicable anniversary of the
Effective Date. Payment of Annual Maintenance Fees by CytomX shall not establish
that CytomX has satisfied its due diligence obligations under this Section 2.2.
and such payments shall be given no consideration or weight in determining
whether CytomX has satisfied such due diligence obligations. Anything contained
in this Agreement to the contrary notwithstanding, CytomX shall have no
obligation to pay Annual Maintenance Fees hereunder if the first filing of an
IND in the U.S. or in any European Union country for any Licensed Product has
occurred prior to the sixth (6th) anniversary of the Effective Date.

2.2.2.Exceptions to Diligence Obligations

. Notwithstanding any provision of this Agreement to the contrary, CytomX will
be relieved from and will have no obligation to undertake any efforts with
respect to any diligence obligation under Section 3.2.1 with respect to a given
Licensed Product (each, a “Diligence Obligation”) in the event that ImmunoGen
materially breaches any of its Development or other obligations under this
Agreement related to such Licensed Product upon which performance of the
applicable Diligence Obligation is dependent.

20

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

2.2.3.Remedies for Breach of Diligence Obligations. A material breach of any
Diligence Obligation by CytomX shall be deemed to be a Material Breach by CytomX
hereunder.

2.3Joint Development Committee.

2.3.1.Formation of the Joint Development Committee. As soon as practicable after
the Effective Date, CytomX and ImmunoGen shall establish a “Joint Development
Committee” (or “JDC”) to coordinate the sharing of safety data and minutes of
meetings with Regulatory Authorities with regard to Licensed Products. The JDC
shall also serve as a forum to facilitate communications between the Parties
regarding this Agreement. The JDC shall be comprised of two (2) representatives
from each Party as appointed by such Party, with such representatives possessing
appropriate expertise and seniority. The JDC may change its size from time to
time by mutual consent of its members. A Party may replace one or more of its
representatives from time to time upon written notice to the other Party. The
JDC shall exist until the expiration of the Term or earlier termination of the
Agreement, unless the Parties otherwise agree in writing, provided that CytomX
may dissolve the JDC upon the achievement of the first Regulatory Marketing
Approval for any Licensed Product in any country or other jurisdiction in the
Territory.

2.3.2.Chairperson and Secretary of the Joint Development Committee. CytomX shall
designate a chairperson of the JDC, and a secretary of the JDC shall be
designated by agreement of the members of the JDC. CytomX may change the
designation of the chairperson from time to time upon written notice to
ImmunoGen. The chairperson or his or her designee shall be responsible for
scheduling meetings of the JDC, preparing agendas for meetings and sending to
all JDC members notices of all regular meetings and agendas for such meetings at
least five (5) Business Days before such meetings. The chairperson shall solicit
input from both Parties regarding matters to be included on the agenda, and any
matter either Party desires to have included on the agenda shall be included for
discussion. Nothing herein shall be construed to prohibit the JDC from
discussing or acting on matters not included on the applicable agenda. The
secretary shall (a) record the minutes of the meeting, (b) circulate copies of
meeting minutes to the Parties and each JDC member promptly following the
meeting for review, comment and approval by the JDC members and (c) finalize
approved meeting minutes. The chairperson shall be a member of the JDC but the
secretary need not be a member of the JDC.

2.3.3.Meetings. The JDC shall meet at least three (3) times each Calendar Year
(unless the Parties mutually agree in advance of any scheduled meeting that
there is no need for such meeting, in which case the next JDC meeting shall also
be scheduled as agreed upon by the Parties) until it has been terminated in
accordance with Section 2.3.1 hereof at dates and times mutually agreed by the
JDC. The initial meeting of the JDC shall be held within sixty (60) days after
the Effective Date.

21

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

Either Party may call a special meeting of the JDC on fifteen (15) days written
notice to the other Party’s members of the JDC (or upon such shorter notice as
exigent circumstances may require). Such written notice shall include an agenda
for the special meeting. In-person meetings, including special meetings, of the
JDC shall alternate between the offices of the Parties, unless otherwise agreed
upon by the members of the JDC. Meetings of the JDC may be held telephonically
or by video conference; provided, however, that at least two (2) meetings per
year shall be held in-person. Meetings of the JDC shall be effective only if at
least one (1) representative of each Party is in attendance or participating in
the meeting. Members of the JDC shall have the right to participate in at
meetings held by telephone or video conference. In addition, the JDC may act on
any matter or issue without a meeting if it is documented in a written consent
signed by each member of the JDC.

2.3.4.Responsibilities of the Joint Development Committee. The JDC shall be
responsible for (a) receiving and reviewing all safety data, relevant regulatory
information and other related information obtained by either Party in connection
with the Development, Manufacture, use and Commercialization of Licensed
Products; (b) facilitating communication between the Parties, (c) resolving
Disputes between the Parties, such as Disputes about interpretation of this
Agreement, understanding that CytomX has sole authority over the Development,
Manufacturing, use and Commercialization of Licensed Products; and (d) such
other functions as expressly specified hereunder or as agreed by the Parties. At
the time that the first Licensed Product enters a clinical trial, the Parties
shall negotiate in good faith the terms of a separate written safety data
exchange agreement that, among other things, will govern the exchange of
pharmacovigilance information.

2.3.5.Resolution by Consensus. All resolution of Disputes by the JDC shall be
made by unanimous agreement of both Parties’ representatives, with each Party
having a single vote, irrespective of the number of JDC representatives in
attendance at a meeting. If the JDC cannot or does not reach unanimous agreement
on a Dispute, then such Dispute shall be resolved in accordance with Section
10.9 hereof.

2.4Alliance Managers. In addition to the foregoing governance provisions, each
of the Parties shall appoint a single individual to serve as that Party’s
alliance manager (“Alliance Manager”). The role of each Alliance Manager will be
to participate and otherwise facilitate the relationship between the Parties as
established by this Agreement. A Party may replace its Alliance Manager from
time to time upon written notice to the other Party.

22

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

2.5Updates and Reports; Product Recalls.

2.5.1.Development Updates. Upon the request of ImmunoGen, CytomX shall provide
ImmunoGen with brief written reports, which ImmunoGen may request no more
frequently than once per Calendar Year until satisfaction of CytomX’s
obligations under Section 2.2.1 hereof, that shall summarize CytomX’s efforts to
Develop the Licensed Products in the Field in the Territory in sufficient detail
to establish that CytomX is using Commercially Reasonable Efforts to Develop the
Licensed Product, identify the applications for Regulatory Approval that CytomX
or its Affiliates or Sublicensees have filed, sought or attempted to obtain in
the prior twelve (12)-month period, and any they reasonably expect to file, seek
or attempt to obtain in the following twelve (12)-month period. The Parties
agree that the minutes of the JDC meetings may serve as reports hereunder, to
the extent such minutes adequately address the above subject matter.

2.5.2.Correspondence for Licensed Products. To the extent reasonably practicable
and subject to any Third Party confidentiality obligations, CytomX shall provide
ImmunoGen with copies of any material documents or correspondence pertaining to
ImmunoGen’s manufacture or supply of Cytotoxic Compound or Licensed Product in
drug substance form and prepared for submission to any Regulatory Authority and
any material documents or other correspondence received from any Regulatory
Authority pertaining to ImmunoGen’s manufacture or supply of Cytotoxic Compound
or Licensed Product in drug substance form. ImmunoGen shall complete its review
within ten (10) Business Days after receipt of the proposed submission. When
requested in writing, ImmunoGen shall use commercially reasonable efforts to
provide assistance to CytomX in obtaining Regulatory Approvals for Licensed
Products. Notwithstanding the foregoing, CytomX shall have the sole
responsibility for, and ImmunoGen agrees that CytomX shall be the sole owner of,
any Regulatory Approval for the Licensed Products.

2.5.3.Product Recalls. In the event any Regulatory Authority issues or requests
a recall or takes similar action with respect to a Licensed Product that CytomX
reasonably believes is or may be attributable to or otherwise relates to the
Licensed Intellectual Property, or in the event either Party reasonably believes
that an event, incident or circumstance has occurred that may result in the need
for such a recall, such Party shall promptly notify the other Party thereof by
telephone, facsimile or email. Following such notification, CytomX shall decide
and have control of whether to conduct a recall or market withdrawal (except in
the event of a recall or market withdrawal mandated by a Regulatory Authority,
in which case it shall be required) or take such other corrective action in any
country and the manner in which any such recall, market withdrawal or corrective
action shall be conducted, provided that CytomX shall keep ImmunoGen informed
regarding any such recall, market withdrawal or corrective action as ImmunoGen
from time to time may reasonably request, but only to the extent CytomX is
legally permitted to do so. CytomX shall bear all expenses of any such recall,
market withdrawal or corrective action, including, without limitation, expenses
of notification, destruction and return of the affected Licensed Product and any
refund to customers of the amounts paid for such Licensed Product.

23

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

2.5.4.Confidential Information. All reports, updates, product complaints and
other information provided by the Disclosing Party to the Receiving Party under
this Agreement (including under this Section 2.5), shall be considered
Confidential Information of the Disclosing Party, subject to the terms of
Article 7 hereof.

2.6Transfer and Use of Proprietary Materials.

2.6.1.Transfer and Use of ImmunoGen Proprietary Materials. From time to time
during the Term, ImmunoGen may provide CytomX with ImmunoGen Proprietary
Materials for use in the Development and Manufacture of Licensed Products under
this Agreement. ImmunoGen’s Proprietary Materials are provided by ImmunoGen on
an “as-is” basis without representation or warranty of any type, express or
implied, including any representation or warranty of merchantability,
non-infringement, title or fitness for a particular purpose, each of which is
hereby disclaimed by ImmunoGen. In connection with the foregoing, CytomX agrees
that (a) it shall not use ImmunoGen’s Proprietary Materials provided under this
Agreement for any purpose other than exercising its rights and performing its
obligations hereunder; (b) it shall not use ImmunoGen Proprietary Materials
provided under this Agreement in any human subject; (c) it shall use ImmunoGen
Proprietary Materials in compliance with all Applicable Laws; (d) it does not
acquire any right, title or interest in or to ImmunoGen Proprietary Materials as
a result of such provision by ImmunoGen; and (e) upon expiration or termination
of this Agreement for any reason, CytomX shall, if and as instructed by
ImmunoGen, either destroy or return ImmunoGen Proprietary Materials provided
under this Agreement that are not the subject of a continuing license hereunder.
CytomX shall be entitled to transfer ImmunoGen Proprietary Materials to any
Affiliate, Sublicensee or Permitted Third Party Service Provider under terms
obligating such Affiliate, Sublicensee or Permitted Third Party Service Provider
not to use or transfer such ImmunoGen Proprietary Materials except in compliance
with the preceding sentence.

2.6.2.Transfer and Use of CytomX Proprietary Materials. From time to time during
the Term, CytomX may provide ImmunoGen with CytomX Proprietary Materials.
ImmunoGen shall use the CytomX Proprietary Materials solely in connection with
conducting the specific activities for which such CytomX Proprietary Materials
are provided to ImmunoGen, and for no other purpose. Without limiting the
generality of the foregoing, except as expressly set forth in this Agreement or
in other written authorization by CytomX, ImmunoGen shall not make or attempt to
make analogues, progeny or derivatives of, or modifications to, the CytomX
Proprietary Materials, using CytomX’s Confidential Information, and ImmunoGen
shall not use the CytomX Proprietary Materials for the benefit of any Third
Party or of its own internal research programs, ImmunoGen shall comply with all
Applicable Laws regarding the handling and use of the CytomX Proprietary
Materials. ImmunoGen agrees to retain possession over the CytomX Proprietary
Materials and not to provide the CytomX Proprietary Materials to any Third Party
without CytomX’s prior written consent.

24

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

2.6.3.Unauthorized Use of Confidential Information and Proprietary Materials. In
the event that (a) CytomX or any of its Affiliates or Sublicensees use
ImmunoGen’s Confidential Information (including, without limitation, any
Confidential Information within the Licensed Know-How) or ImmunoGen Proprietary
Materials for any purpose other than in connection with CytomX’s exercise of its
rights and performance of its obligations hereunder or the Research
Collaboration Agreement (if then in effect) or (b) ImmunoGen or any of its
Affiliates uses CytomX’s Confidential Information or CytomX Proprietary
Materials for any purpose other than the purposes authorized herein or in any
other License Agreement or the Research Collaboration Agreement (if then in
effect) (in each case, an “Unauthorized Use”), the results of such Unauthorized
Use, and any discoveries or inventions that arise from such Unauthorized Use,
whether patentable or not, shall belong solely and exclusively to the providing
Party. If required in order to perfect or enforce the providing Party’s
ownership of such results, discoveries or inventions, each Party, on behalf of
itself and its Affiliates (and in the case of CytomX, its Sublicensees), each
hereby assigns and agrees to assign to the providing Party all of its and their
right, title and interest in and to all such results, discoveries or inventions
made through such Unauthorized Use. Each Party agrees to cooperate, and to cause
its Affiliates (and in the case of CytomX, its Sublicensees) to cooperate, with
the providing Party, and to execute and deliver any and all documents that the
providing Party reasonably deems necessary, to perfect and enforce its rights
hereunder.

2.7Services. If, during the Term, CytomX requests that ImmunoGen provide
additional services with respect to (a) process development, (b) analytical
method development, or (c) manufacturing and supply of Licensed Product in drug
substance form for any GLP toxicology studies, clinical studies, or commercial
scale-up, but excluding pivotal studies and commercial supply, or (d) any other
tasks in connection with the Development, Manufacture, use or Commercialization
of Licensed Products with respect to which the Parties may mutually agree, then
the Parties shall negotiate in good faith the terms of separate written
agreements with respect to such activities.

3.

LICENSE GRANTS.

3.1License Grants.

3.1.1.Commercial License. Subject to the terms and conditions of this Agreement,
ImmunoGen hereby grants to CytomX and its Affiliates an exclusive (even as to
ImmunoGen), non-transferable (except as expressly permitted in this Agreement),
royalty-bearing license, including the right to grant sublicenses as described
in Section 3.1.2 hereof, under the Licensed Intellectual Property, to Develop,
make, have made, use, sell, offer for sale, import and otherwise Commercialize
Licensed Products in the Field in the Territory. CytomX and its Affiliates shall
have the right to engage one or more Affiliates or Third Parties (the latter
being referred to herein as “Permitted Third Party Service Providers”) as
subcontractors to perform designated functions in connection with its activities
tinder this Agreement (including transferring Licensed Know-How and ImmunoGen
Proprietary Materials as may be necessary for such Permitted Third

25

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

Party Service Providers to perform such designated functions); provided that (a)
CytomX  shall remain responsible for the conduct of such activities in
accordance with the terms and conditions of this Agreement and (b) CytomX shall
cause each such Affiliate or Third Party Service Provider to assign or license
(with a right to sublicense to ImmunoGen to the extent required under this
Agreement) to CytomX all intellectual property rights (including, without
limitation, Patent Rights) in and to any TAP Platform Improvements, whether
patentable or not, the inventors of which (alone or with others) are employees
of, or others obligated to assign inventions to, such Permitted Third Party
Service Provider in the performance of services for CytomX.

3.1.2.Right to Sublicense. CytomX and its Affiliates shall have the right to
grant sublicenses under the rights granted to them under Section 3.1.1 hereof
with respect to any Licensed Product to any Sublicensee, provided that (a) each
such sublicense shall be consistent with the terms and conditions of this
Agreement, (b) CytomX shall provide the identity of each Sublicensee within
twenty (20) Business Days after execution of such sublicense, (c) CytomX and its
Affiliates shall cause each Sublicensee to assign or license (with a right to
sublicense to ImmunoGen to the extent required by this Agreement) to CytomX all
intellectual property rights (including, without limitation, Patent Rights) in
and to any TAP Platform Improvements, whether or not patentable, the inventors
of which (alone or with others) are employees of, or others obligated to assign
inventions to, such Sublicensee in connection with its exercise of its rights
under the applicable sublicense, (d) CytomX shall be jointly and severally
responsible with its Sublicensees to ImmunoGen for failure by its Sublicensees
to comply with the terms and conditions of this Agreement and (e) CytomX shall
remain responsible for the payment to ImmunoGen of all Milestone Payments and
royalties payable with respect to the activities and Net Sales of any
Sublicensee.

3.2Retained Rights and Covenants.

3.2.1.Retained Rights. Subject to the other terms of this Agreement (including,
without limitation, Section 3.2.2 and 3.3 hereof), ImmunoGen retains the right
to use the unpatented Licensed Know-How and practice the Licensed Patent Rights
(a) to develop, make, have made, use, sell, offer for sale, import or otherwise
commercialize any product (excluding, on a country-by-country basis, while the
exclusive license granted under Section 3.1.1 hereof remains in effect in such
country, any PDC that Targets the Licensed Target), and to grant licenses to
Third Parties to do the same; and (b) for any and all uses outside of the Field.

3.2.2.Covenants. Anything contained in Section 3.2.1 or 3.3 hereof to the
contrary notwithstanding, ImmunoGen hereby agrees that, on a country‑by‑country
basis, during the period that the exclusive license granted under Section 3.3.1
hereof remains in effect in such country, neither it nor any of its Affiliates
shall (a) develop or commercialize any PDC that Targets the Licensed Target, or
(b) grant to any Third Party any license or other right under any Patent Rights
or Know-How owned

26

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

or Controlled by ImmunoGen to develop or commercialize any PDC that Targets the
Licensed Target; provided that the foregoing shall not restrict ImmunoGen’s or
its Affiliates’ right to grant to Third Parties research licenses under any
Patent Rights or Know-How owned or Controlled by ImmunoGen that are not
Target-specific.

3.3License to CytomX TAP Platform Improvements. CytomX, on behalf of itself and
its Affiliates, hereby grants to ImmunoGen a non-exclusive, sublicensable,
perpetual, irrevocable, royalty-free worldwide license under CytomX ’s interest
in any CytomX TAP Platform Improvements, including, without limitation, any
Patent Rights claiming such CytomX TAP Platform Improvements, to exploit such
CytomX TAP Platform Improvements (a) for any purpose in the Field other than
developing, manufacturing, using or commercializing PDCs and (b) for any purpose
outside of the Field. Nothing in this Agreement shall be construed as obligating
CytomX to engage in any technology transfer or provision of written
documentation to ImmunoGen (other than as provided in Section 5.2.3 hereof) or
any of its Affiliates or any Third Party disclosing, describing or otherwise
relating to CytomX TAP Platform Improvements.

3.4Section 365(n) of Bankruptcy Code. All rights and licenses now or hereinafter
granted by either Party to the other Party under or pursuant to any section of
this Agreement, including the licensed granted in this Article 3, are rights to
“intellectual property” (as defined in Section 101(35A) of Title 11 of the
United States Code, as amended (such Title 11, the “Bankruptcy Code”)). The
Parties hereto acknowledge and agree that the payments provided for under
Article 4 hereof, other than royalty payments pursuant to Section 4.2 hereof, do
not constitute royalties within the meaning of Section 365(n) of the Bankruptcy
Code or relate to licenses of intellectual property under this Agreement.

3.5No Implied Rights. Except as expressly provided in this Agreement, neither
Party shall be deemed, by estoppel, implication or otherwise, to have granted
the other Party any license or other right with respect to any intellectual
property of such Party.

27

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

4.

PAYMENTS.

4.1Milestone Payments.

4.1.1.Development Milestones. Within ten (10) Business Days following the first
occurrence of each event (each, a “Development Milestone”) described below for
the first Licensed Product that achieves such milestone, CytomX shall provide
written notice to ImmunoGen identifying the Development Milestone achieved, and
CytomX shall pay to ImmunoGen the amount set forth below within forty-five (45)
days of receipt of ImmunoGen’s notice with respect to such Development Milestone
(each such amount, a “Development Milestone Payment”) to be payable only once
regardless of how many Licensed Products achieve such Development Milestone.

Development Milestone

Payment

Dosing of first patient in a Phase 1 Clinical Study

$1,000,000

Dosing of first patient in a Phase 2 Clinical Study

$3,000,000

Dosing of first patient in a Phase 3 Clinical Study

[***]

Date of filing of BLA

[***]

Date of receipt of Regulatory Approval in the United States

[***]

Date of receipt of Regulatory Marketing Approval in Major EU Market Country

[***]

Date of receipt of Regulatory Marketing Approval in Japan

[***]

 

If a clinical milestone is achieved and any previous clinical milestone has not
yet been achieved for any reason, notwithstanding anything herein to the
contrary such previous milestone(s) shall be deemed to have been achieved and
the corresponding Development Milestone Payment set forth in the table above
shall be payable simultaneously with the Development Milestone Payment for the
achievement of the subsequent Milestone. All Development Milestone Payments
shall be non-refundable and noncreditable.

28

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

4.1.2.Sales Milestones. CytomX shall pay to ImmunoGen the following one‑time
payments (each, a “Sales Milestone Payment”) when aggregate Annual Net Sales of
a Licensed Product in the Territory in a Calendar Year first reach the
respective threshold (a “Sales Threshold”) indicated below (each, a “Sales
Milestone”):

Total Annual Net Sales

Sales Milestone Payment

Total Annual Net Sales at least equal $500,000,000

[***]

Total Annual Net Sales at least equal $750,000,000

[***]

Total Annual Net Sales at least equal $1,000,000,000

[***]

Total Annual Net Sales at least equal $1,500,000,000

[***]

 

Any Sales Milestone Payment with respect to any Calendar Year shall be payable
within sixty (60) days of the end of such Calendar Year in the United States.
Each Sales Milestone Payment is payable a maximum of one time only, regardless
of the number of times a Licensed Product achieves a particular Sales Threshold
or the number of Licensed Products that achieve a particular Sales Threshold.
All Sales Milestone Payments shall be nonrefundable and noncreditable.

4.2Royalties.

4.2.1.Royalty Payments. With respect to each Licensed Product and subject to the
provisions of Section 4.2.2 hereof, CytomX shall pay ImmunoGen royalties in the
amount of the applicable rates (“Marginal Royalty Rates”) set forth below of
Annual Net Sales of such Licensed Product during the Royalty Term:

Annual Net Sales

Marginal Royalty Rate for Licensed Products (% of Annual Net Sales)

Annual Net Sales of such Licensed Product during a given Calendar Year up to and
including $500,000,000

[***]

29

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

Annual Net Sales of such Licensed Product during a given Calendar

Year above $500,000,000, up to and including $1,000,000,000

[***]

Annual Net Sales of such Licensed Product during a given Calendar Year above
$1,000,000,000

[***]

 

4.2.2.Marginal Royalty Rate Application. Each Marginal Royalty Rate set forth in
the table above shall apply only to that portion of the Annual Net Sales of a
given Licensed Product in the Territory during a given Calendar Year that falls
within the indicated range.

4.2.3.Royalty Adjustments.

(a)Third Party Royalty Offset. Subject to Section 4.2.3(e) hereof, if, with
respect to a Calendar Quarter, CytomX or any of its Affiliates or Sublicensees
actually makes royalty payments to one or more Third Parties in consideration of
a license, in the absence of which CytomX could not practice the Licensed
Intellectual Property to make, offer for sale, sell or import the Cytotoxic
Compound portion or Linker portion of any Licensed Product included within the
Licensed Intellectual Property (excluding any Licensed Intellectual Property
jointly owned by ImmunoGen or its Affiliates, on the one hand, and CytomX or its
Affiliates, on the other hand) without infringing an issued patent or patents
owned or exclusively licensed by such Third Party in any country (collectively,
“Third Party Payments”), as evidenced, to the extent requested by ImmunoGen, by
an opinion of Independent Patent Counsel selected by CytomX and approved by
ImmunoGen (which approval shall not be unreasonably withheld), then CytomX shall
have the right to reduce the royalties otherwise due to ImmunoGen pursuant to
Section 4.2.1, 4.2.3(c) or 4.2.3(d) hereof (but not the royalties otherwise due
to ImmunoGen pursuant to Section 4.2.3(b) hereof) with respect to Net Sales in
such country of such Licensed Products in such Calendar Quarter by an amount
equal to fifty percent (50%) of the amount of such Third Party Payments. For
purposes of clarity, the term “Third Party Payments” includes only prospective
running royalties payable on the same basis as required by this Section 4.2, and
does not include any lump-sum license fees, milestone payments, minimum
royalties in excess of accrued royalties, any amounts paid for past infringement
of any Third Party’s rights or any amount paid for rights not required to permit
CytomX to practice the Licensed Intellectual Property to make, use, offer for
sale, sell or import the Cytotoxic Compound portion or Linker portion of any
Licensed Product included in the Licensed Intellectual Property in any country.
For the avoidance of doubt, the Parties agree and acknowledge that this Section
4.2.3(a) shall not apply with respect to royalties payable by a Party to any
Third Party under any agreement in existence as of the Effective Date.

30

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

(b)Valid Claim Coverage.

(i)No Patent Coverage. Subject to Section 4.2.3(e) hereof, the royalty rates set
forth in Sections 4.2.1, 4.2.3(c) and 4.2.3(d) hereof shall apply, on a
country-by-country basis and Licensed Product-by-Licensed Product basis, to Net
Sales of Licensed Products only where (A) such Licensed Product (or its
manufacture, use, sale, offer for sale or importation) in such country is
Covered by a Valid Claim within the Licensed Patent Rights or (B) such Licensed
Product (or any component or intermediate thereof) was manufactured in a country
where the manufacture of such Licensed Product (or such component or
intermediate), was, at the time of its manufacture, Covered by a Valid Claim
within the Licensed Patent Rights, regardless of the country in which such
Licensed Product is sold. Subject to the other terms of this Agreement (except
for Section 4.2.3(a) hereof, which shall not apply), on a country-by-country and
Licensed Product-by-Licensed Product basis where and as of and when the royalty
rates under Sections 4.2.1, 4.2.3(c) and 4.2.3(d) hereof do not apply as a
result of this Section 4.2.3(b)(i), the royalties payable with respect to Net
Sales of such Licensed Product sold by CytomX, its Affiliates and its
Sublicensees in such country shall be reduced by fifty percent (50%) of the
royalties otherwise owed to ImmunoGen pursuant to Section 4.2.1 or 4.2.3(d)
hereof, as applicable, without giving effect to any royalty reduction provided
in Section 4.2.3(c) hereof, using the methodology outlined in Exhibit B attached
hereto. The Parties hereby acknowledge and agree that such royalties shall be in
consideration of the commercial advantage, know-how and background information
gained from the unpatented Licensed Know-How, including, without limitation,
ImmunoGen’s Confidential Information and ImmunoGen Proprietary Materials.

(ii)Applicability of Royalty Rates. For purposes of clarity, (A) if a Licensed
Product (or its manufacture, use, sale, offer for sale or importation) is
Covered by a Valid Claim in a country within the Territory such that royalties
are paid by CytomX pursuant to Section 4.2.1, 4.2.3(c) or 4.2.3(d) hereof and,
prior to the expiration of the Royalty Term for such Licensed Product in such
country, the Licensed Product (and its manufacture, use, sale, offer for sale or
importation) is no longer Covered by a Valid Claim in such country, CytomX shall
pay ImmunoGen a royalty at the rate set forth in Section 4.2.1(b)(i) hereof for
the portion of the Royalty Term during which no such Valid Claim Covers such
Licensed Product (or its manufacture, use, sale, offer for sale or importation)
in such country; and (B) if a Licensed Product (or its manufacture, use, sale,
offer for sale or importation) is not Covered by a Valid Claim in a country

31

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

within the Territory such that royalties are paid by CytomX pursuant to Section
4.2.1(b)(i) hereof and, prior to the expiration of the Royalty Term for such
Licensed Product in such country, the Licensed Product (or its manufacture, use,
sale, offer for sale or importation) becomes Covered by a Valid Claim within the
Licensed Patent Rights in such country, CytomX shall pay ImmunoGen a royalty at
the rates set forth in Section 4.2.1, 4.2.3(c) or 4.2.3(d) hereof, as
applicable, for that portion of the Royalty Term during which such Valid Claim
Covers such Licensed Product (or its manufacture, use, sale, offer for sale or
importation) in such country.

(iii)Definition of “Cover”. A Valid Claim within the Licensed Patent Rights
“Covers” the Licensed Product (or its manufacture, use, sale, offer for sale or
importation) in a country if, but for the license granted under Section 3.1.1
hereof, the manufacture, use, sale, offer for sale or importation of the
Licensed Product by CytomX or any of its Affiliates or Sublicensees in such
country would infringe such Valid Claim; provided, however, that in determining
whether a Valid Claim within such Licensed Patent Rights “Covers” (as defined
above) the Licensed Product (or its manufacture, use, sale, offer for sale or
importation), (A) any Valid Claim within the Licensed Patent Rights that is
jointly owned by CytomX (or any of its Affiliates) with ImmunoGen (or any of its
Affiliates) shall be deemed to be owned solely by ImmunoGen or an Affiliate of
ImmunoGen and (B) any Valid Claim contained in an unissued patent application
within the Licensed Patent Rights that has not been (1) canceled, withdrawn or
abandoned or (2) pending for more than seven (7) years from its earliest
priority date shall be deemed to have been issued.

(c)Loss of Market Exclusivity. Subject to Section 4.2.3(e) hereof, if, with
respect to a Calendar Quarter, CytomX or any of its Affiliates or Sublicensees
experiences a Loss of Market Exclusivity for a Licensed Product in any country,
then CytomX shall have the right to reduce the royalties otherwise due to
ImmunoGen pursuant to Section 4.2.1 or 4.2.3(d) hereof (but not the royalties
otherwise due to ImmunoGen under Section 4.2.3(b) hereof) with respect to Net
Sales in such country of such Licensed Products in such Calendar Quarter as
described below, in each case using a methodology similar to that outlined in
Exhibit B attached hereto. In calculating royalty reductions pursuant to this
Section 4.2.3(c), the applicable WARR (as defined in Exhibit B) shall be
multiplied by a percentage which is equal to a fraction, the numerator of which
is the actual Net Sales of the Licensed Product in the country for the
applicable Calendar Quarter during the period of Loss of Market Exclusivity, and
the denominator of which is the Baseline Net Sales of the Licensed Product in

32

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

such country; provided, however, that (i) if the percentage referred to above is
greater than eighty percent (80%), no reductions shall be made pursuant to this
Section 4.2.3(c) with respect to Net Sales of the Licensed Product in such
country for such Calendar Quarter; and (ii) such percentage shall never be less
than fifty percent (50%), regardless of whether Net Sales of such Licensed
Product in such country for such Calendar Quarter are less than fifty percent
(50%) of the applicable Baseline Net Sales.

(d)Effect of Challenge. In further consideration of the grant by ImmunoGen of
the license hereunder and except to the extent the following is unenforceable
under the Applicable Laws of a particular jurisdiction where a patent
application within the Licensed Patent Rights is pending or a patent within the
Licensed Patent Rights is issued, if CytomX, its Affiliates or Sublicensees
initiates a Challenge or induces or assists a Third Party in initiating or
prosecuting a Challenge (the Licensed Patent Rights subject to such Challenge
being referred to herein as the “Challenged Patent Rights”), then during the
period that such Challenge is pending, the royalty rates set forth in Section
4.2.1 hereof shall be increased by an additional two percent (2%) of annual Net
Sales (the “Challenge-Related Royalty Increase”) in the country(ies) in which
the Challenged Patent Rights were pending or issued (each, a “Challenge
Jurisdiction”) commencing on the date of such initiation or the date CytomX, its
Affiliates or Sublicensees first induces or provides assistance to such Third
Party, as applicable, but only with respect to Net Sales of Licensed Products in
the applicable Challenge Jurisdiction(s). If, following the final, unappealable
conclusion of a Challenge in a Challenge Jurisdiction, there remains one or more
Valid Claims within the Challenged Patent Rights that would be infringed by the
manufacture, use, sale, offer for sale or importation then (i) the royalty rates
set forth in Section 4.2.1 hereof shall be increased by an additional three
percent (3%) of annual Net Sales (which shall be in addition to the
Challenge-Related Royalty Increase) in the applicable Challenge Jurisdiction,
commencing upon the final, unappealable conclusion of such Challenge and
continuing for the remainder of the Royalty Term in the applicable Challenge
Jurisdiction, and (ii) CytomX shall reimburse ImmunoGen for its costs and
expenses (including, without limitation, reasonable attorneys’ and experts’ fees
and expenses of litigation) incurred in responding to the Challenge. CytomX
shall be required to pay such reimbursement within sixty (60) days of receiving
an invoice therefor from ImmunoGen, which shall set forth in reasonable detail
the basis for the charges for which ImmunoGen is seeking reimbursement. If,
following the final, unappealable conclusion of a Challenge in a Challenge
Jurisdiction, there remain no Valid Claims within the Challenged Patent Rights
that would be infringed by the manufacture, use, sale, offer for sale or
importation of Licensed Products by CytomX or any of its Affiliates or
Sublicensees in such Challenge Jurisdiction in the absence of the license
granted under Section 3.1.1 hereof, then ImmunoGen shall reimburse

33

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

CytomX for all amounts with respect to the Challenge-Related Royalty Increase
actually paid by CytomX to ImmunoGen with respect to the Challenge Jurisdiction
(the “Clawback Amount”) as follows: (A) CytomX shall be entitled to credit one
hundred percent (100%) of each royalty payment due under Section 4.2 hereof as
they become due from and after the final, unappealable conclusion of such
Challenge in such Challenge Jurisdiction against the Clawback Amount until
reimbursed in full; and (B) any unreimbursed portion of the Clawback Amount
outstanding at the conclusion of the Royalty Term in all countries and
jurisdictions in the Territory shall be paid to CytomX within sixty (60) days
after receipt by ImmunoGen of an invoice from CytomX therefor.

(e)Minimum Royalty Rate. Anything contained in this Agreement to the contrary
notwithstanding, none of the reductions to royalties provided in Sections
4.2.3(a), 4.2.3(b) and 4.2.3(c) hereof, shall, individually or in the aggregate,
reduce the royalties payable with respect to Net Sales of any Licensed Product
sold by CytomX, its Affiliates and its Sublicensees in any country during the
Royalty Term by more than fifty percent (50%) of the royalties otherwise owed to
ImmunoGen pursuant to Section 4,2.1 or 4.2.3(d), as applicable, without giving
effect to any royalty reduction provided in Section 4.2.3(a), 4.2.3(b) or
4.2.3(c) hereof.

4.3Reports and Payments.

4.3.1.Cumulative Royalties. The obligation to pay royalties under Section 4.2
shall be imposed only once with respect to a single unit of a Licensed Product
regardless of how many Valid Claims in Patent Rights included within the
Licensed Intellectual Property would, but for this Agreement, be infringed by
the use or sale of such Licensed Product in the country in which such Licensed
Product is used or sold.

4.3.2.Royalty Statements and Payments. Within sixty (60) days after the end of
each Calendar Quarter, CytomX shall deliver to ImmunoGen a report setting forth
for such Calendar Quarter the following information, on a Licensed
Product-by-Licensed Product basis: (a) the gross sales (if available) and the
Net Sales of each Licensed Product (specifying in reasonable detail the
deductions to gross sales used to calculate Net Sales, (b) the basis for any
adjustments to the royalty payable for the sale of each Licensed Product, (c)
the applicable exchange rate to convert each country’s currency to U.S. Dollars
under Section 4.3.4 hereof and (d) the royalties due hereunder for the sale of
each Licensed Product. No such reports shall be due for any Licensed Product
before the First Commercial Sale of such Licensed Product in the Territory. The
total royalty due for the sale of Licensed Products during such Calendar Quarter
shall be remitted at the time such report is delivered.

34

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

4.3.3.No Set-Off; Taxes and Withholding. All payments made by CytomX to
ImmunoGen hereunder shall be made without set-off or counterclaim and free and
clear of any taxes, duties, levies, fees or charges, except withholding taxes,
if any. In the event any of the payments made pursuant to this Agreement become
subject to withholding taxes under the Applicable Law of any jurisdiction,
CytomX shall deduct and withhold the amount of such taxes for the account of
ImmunoGen, to the extent required by Applicable Law, such amounts payable to
ImmunoGen shall be reduced by the amount of taxes deducted and withheld, and
CytomX shall pay the amounts of such taxes to the proper Governmental Authority
in a timely manner and promptly transmit to ImmunoGen an official tax
certificate or other evidence of such tax obligations together with proof of
payment from the relevant Governmental Authority of all amounts deducted and
withheld sufficient to enable ImmunoGen to claim such payment of taxes. Any such
withholding taxes required under Applicable Law to be paid or withheld shall be
an expense of, and borne solely by, ImmunoGen. CytomX will provide ImmunoGen
with reasonable assistance to enable ImmunoGen to recover such taxes as
permitted by Applicable Law.

4.3.4.Currency. All amounts payable and calculations hereunder shall be in
United States dollars, and all payments due under this Agreement shall be made
by wire transfer in immediately available funds to an account designated by the
Party owed such payment. As applicable, Net Sales and any royalty deductions
shall be converted into United States dollars in accordance with the CytomX
Standard Exchange Rate Methodology.

4.3.5.Overdue Payments. Subject to the other terms of this Agreement, any
payments hereunder not paid within the applicable time period set forth herein
shall bear interest from the due date until paid in full, at a rate per annum
equal to the lesser of (a) one and one-half percent (1-1/2%) per month,
compounded monthly, or (b) the maximum interest rate permitted by applicable law
in regard to such payments, calculated in each case from the date such payment
was due through to the date on which payment is actually made; provided,
however, that with respect to any disputed payments, no interest shall be due
until such dispute is resolved and the interest that shall be payable thereon
shall be based on the finally-resolved amount of such payment, calculated from
the original date on which the disputed payment was due through the date on
which payment is actually made. Such payments when made shall be accompanied by
all interest so accrued. Such interest and the payment and acceptance thereof
shall not negate or waive the right of ImmunoGen to any other remedy, legal or
equitable, to which it may be entitled because of the delinquency of the
payment.

35

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

4.4Maintenance of Records; Audits.

4.4.1.Record Keeping. CytomX shall keep, and cause its Affiliates and
Sublicensees to keep, accurate books of account and records in connection with
the sale of Licensed Products, in sufficient detail to permit accurate
determination of all figures necessary for verification of royalties to be paid
hereunder. CytomX shall maintain, and cause its Affiliates and Sublicensees to
maintain, such records for a period of at least three (3) years after the end of
the Calendar Year in which they were generated.

4.4.2.Audits. Upon thirty (30) days prior written notice from ImmunoGen, CytomX
shall permit an independent certified public accounting firm of internationally
recognized standing selected by ImmunoGen and reasonably acceptable to CytomX to
examine, at ImmunoGen’s sole expense, the relevant books and records of CytomX,
its Affiliates and Sublicensees during the period covered by such examination,
as may be reasonably necessary to verify the accuracy of the reports submitted
by CytomX in accordance with Section 4.3 hereof and the payment of royalties
hereunder. An examination by ImmunoGen under this Section 4.4.2 shall occur not
more than once in any Calendar Year and shall be limited to the pertinent books
and records for any Calendar Year ending not more than three (3) years before
the date of the request. The accounting firm shall be provided access to such
books and records at the facilities where such books and records are kept and
such examination shall be conducted during normal business hours. CytomX may
require the accounting firm to sign a reasonable and customary non-disclosure
agreement before providing the accounting firm access to CytomX’s facilities or
records. Upon completion of the audit, the accounting firm shall provide both
ImmunoGen and CytomX a written report disclosing whether the reports submitted
by CytomX are correct or incorrect, whether the royalties paid are correct or
incorrect and, in each case, the specific details concerning any discrepancies.
CytomX and ImmunoGen shall each have the right to request a further
determination by such accounting firm as to matters which such Party disputes
within thirty (30) days following receipt of such report. The Party initiating a
dispute will provide the other Party and the accounting firm with a reasonably
detailed statement of the grounds upon which it disputes any findings in the
written report and the accounting firm shall undertake to complete such further
determination within thirty (30) days after the dispute notice is provided,
which determination shall be limited to the disputed matters and provided to
both Parties. The Parties shall use reasonable efforts, through the
participation of finance representatives of both Parties, to resolve any dispute
arising in relation to the audit by good faith discussion. The results of any
such audit, reflecting the accounting firm’s determination of any disputed
matters, shall be binding on both Parties.

4.4.3.Underpayments/Overpayments. If such accounting firm concludes that
additional royalties were due to ImmunoGen, CytomX shall pay the additional
royalties (plus interest thereon at the rate provided in Section 4.3.5 hereof)
within forty-five (45) days of the date CytomX receives such accountant’s
written report so concluding. If such underpayment exceeds five percent (5%) of
the royalties that

36

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

were to be paid and is also greater than Fifty Thousand U.S. Dollars ($50,000),
CytomX also shall reimburse ImmunoGen for all reasonable charges of such
accountants for conducting the audit. If such accounting firm concludes that
CytomX overpaid royalties, ImmunoGen shall repay such amount in full within
forty-five (45) days of the receipt of such accountant’s report, or, at CytomX’s
option, it shall be entitled to offset all such overpayments against any
outstanding or future amounts payable to ImmunoGen hereunder until CytomX has
received full credit for such overpayments.

4.4.4.Confidentiality. All financial information that is subject to review under
this Section 4.4 shall be deemed to be the Confidential Information of the
audited Party subject to the provisions of Article 6 hereof.

5.

INTELLECTUAL PROPERTY.

5.1Inventions.

5.1.1.Ownership. All determinations of inventorship under this Agreement shall
be made in accordance with the laws of the United States. Determinations of
ownership of intellectual property hereunder will be made in accordance with
inventorship.

(a)ImmunoGen Solely Owned Technology. As between the Parties, ImmunoGen shall be
the sole owner of all Licensed Intellectual Property (other than Joint Program
Technology and Joint TAP Platform Improvements included therein and any Joint
Patent Rights).

(b)CytomX Solely Owned Technology. As between the Parties, CytomX shall be the
sole owner of all CytomX Program Technology and CytomX TAP Platform Improvements
and any Patent Rights claiming such CytomX Program Technology and CytomX TAP
Platform Improvements.

(c)Jointly Owned Technology. All Joint Program Technology and Joint TAP Platform
Improvements (including, without limitation, all Joint Patent Rights) shall be
jointly owned by the Parties, with each Party holding an undivided one-half
interest therein. Subject to the Parties’ other rights and obligations under
this Agreement and any then‑outstanding License Agreement, each Party shall be
free to exploit and assign, either itself or through the grant of licenses to
Third Parties, all Joint Program Technology, Joint TAP Platform Technology
Improvements and Joint Patent Rights throughout the world without restriction,
without the need to obtain further consent from or provide notice to the other
Party and without any duty to account or otherwise make any payment of any
compensation to the other Party.

37

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

5.1.2.Disclosure. CytomX shall, no less than thirty (30) days before filing any
initial Patent Right disclosing CytomX TAP Platform Improvements or any Joint
Program Technology or Joint TAP Platform Improvements or any other Patent Right
that contains ImmunoGen’s Confidential Information, provide a copy of such
disclosure to ImmunoGen. ImmunoGen shall, no less than thirty (30) days before
filing any initial Patent Right disclosing Joint Program Technology or Joint TAP
Platform Improvements or any other Patent Right that contains CytomX’s
Confidential Information, provide a copy of such disclosure to CytomX. In each
case, such disclosures to the other Party shall include all invention
disclosures or other similar documents submitted to such Party by its, or its
Affiliates’, employees, agents or independent contractors describing such
invention and the proposed inventorship of any new Patent Rights intended to be
filed. The other Party shall promptly raise any issue regarding inventorship of
any such Patent Rights, and the Parties agree to determine the correct
inventorship of any Patent Rights in accordance with Section 10.10.1 hereof.

5.2Filing, Prosecution and Maintenance of Patent Rights.

5.2.1.Cooperation. Without limiting any other rights and obligations of the
Parties under this Agreement, the Parties shall cooperate with respect to the
timing, scope and filing of patent applications and patent claims relating to
any Joint Program Technology to preserve and enhance the patent protection for
Licensed Products, including the manufacture and use thereof and to allow the
Party owning the technology underlying an Improvement to have reasonable input
to preserve and enhance its patent portfolio and patenting strategy.

5.2.2.ImmunoGen Patent Rights. ImmunoGen, at its own expense, shall have the
sole right, but not the obligation, to prepare, file, prosecute and maintain,
throughout the world, all Licensed Patent Rights (other than Licensed Patent
Rights claiming Joint Program Technology or Joint TAP Platform Improvements).
With respect to any Licensed Patent Rights disclosing or claiming Program
Technology (other than TAP Platform Improvements included in the Program
Technology), ImmunoGen shall keep CytomX reasonably informed of the status of
the filing, prosecution and maintenance of such Patent Rights and shall consider
in good faith any recommendations made by CytomX in regard to the filing,
prosecution or maintenance of any such Patent Right. ImmunoGen shall consult
with CytomX in the filing, prosecution and maintenance of any ImmunoGen Patent
Right related to Improvements to CytomX Technology and shall not unreasonably
refuse to incorporate any recommendations made by CytomX in regard to such
filing, prosecution or maintenance. To the extent ImmunoGen decides not to file,
prosecute or maintain any Licensed Patent Right that ImmunoGen reasonably
believes covers or may cover the Development, Manufacture, Commercialization or
use of any Licensed Product (other than any such Patent Right owned or co‑owned
by a Third Party licensor or the filing of a new initial patent application) and
except in the case in which the decision not to file, prosecute or maintain such
Patent Right is made by ImmunoGen in the ordinary course of filing continuation

38

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

applications or as part of an overall strategy to optimize the scope or other
aspects of the Licensed Intellectual Property, ImmunoGen shall provide CytomX
with thirty (30) days prior written notice to such effect (i.e., at least thirty
(30) days prior to the date on which any such filing is intended or due or on
which any other such action is due), in which event CytomX may elect to file or
continue prosecution or maintenance of such Patent Right, at CytomX’s expense,
and ImmunoGen, upon CytomX’s written request received within such thirty (30)
day period, shall execute such documents and perform such acts, at CytomX’s
expense, as may be reasonably necessary to permit CytomX to file, prosecute and
maintain such Patent Right; provided that CytomX (a) shall keep ImmunoGen
reasonably informed of the status of the filing, prosecution and maintenance of
such Patent Rights, (b) shall consider in good faith any recommendations made by
ImmunoGen in regard to such filing, prosecution and maintenance of such Patent
Right, and (c) shall not unreasonably refuse to incorporate any recommendations
made by ImmunoGen in regard to such filing, prosecution or maintenance. Any such
Patent Right that is prosecuted or maintained by CytomX pursuant to this Section
5.2.2 (a) will continue to be owned by ImmunoGen, and (b) subject to the
Parties’ other rights and obligations under this Agreement, may be licensed by
ImmunoGen to one or more Third Parties. For avoidance of doubt, “prosecution” as
used in this Section 5.2 includes oppositions, nullity or revocation actions,
post-grant reviews and other patent office proceedings involving the referenced
Patent Rights.

5.2.3.CytomX Patent Rights. CytomX, at its own expense, shall have the sole
right, but not the obligation, to prepare, file, prosecute and maintain,
throughout the world, any Patent Rights comprised in the CytomX TAP Platform
Improvements. CytomX shall consult with ImmunoGen in the filing, prosecution and
maintenance of any Patent Right related to CytomX TAP Platform Improvements
(including, without limitation, keeping ImmunoGen reasonably informed of the
status thereof), shall consider in good faith any recommendations made by
ImmunoGen in regard to such filing, prosecution or maintenance, and shall not
unreasonably refuse to incorporate any recommendations made by ImmunoGen in
regard to such filing, prosecution or maintenance. Nothing contained in this
Agreement shall be construed as obligating CytomX to file any patent application
in any country or other jurisdiction relating to CytomX TAP Platform
Improvements.

5.2.4.Joint Patent Rights. If not already established under the Research
Collaboration Agreement, prior to either Party filing any Patent Right
disclosing Joint Program Technology or Joint TAP Platform Improvements, the
Parties shall establish a patent committee (the “Patent Committee”) comprised of
at least one (1) representative of each Party for the purpose of facilitating
the preparation, filing, prosecution, maintenance and defense of Joint Patent
Rights. As agreed upon by the Parties, meetings of the Patent Committee may be
face-to-face or may be conducted by teleconferences or videoconferences, from
time to time as needed. The Patent Committee will be the forum through which the
Parties coordinate their respective obligations to each other described in
Sections 5.2.2 and 5.2.3 hereof and in this Section. In the event the Parties
conceive or generate any Joint Program

39

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

Technology or Joint TAP Platform Improvements, the Parties shall promptly meet
to discuss and determine, based on mutual consent, whether to seek patent
protection thereon, which Party will control filing, prosecution and maintenance
of such patents and how to pay for the filing, prosecution and maintenance of
such patents. It is presumed that CytomX will control filing, prosecution and
maintenance of Joint Patent Rights claiming Joint Program Technology or Joint
Unconjugated Probody Platform Improvements, and that ImmunoGen will control
filing, prosecution and maintenance of Joint Patent Rights claiming Joint TAP
Platform Improvements or Joint Conjugation Probody Platform Improvements.
Neither Party will file any Joint Patent Right without the prior written consent
of the other Party, which consent shall not be unreasonably withheld,
conditioned or delayed. The Party controlling filing and prosecution of any such
Joint Patent Right (a) shall keep the other Party informed regarding each Patent
Right, (b) shall consider in good faith any recommendations made by the other
Party in regard to the filing, prosecution or maintenance of any such Patent
Right and (c) shall not unreasonably refuse to incorporate any recommendations
made by the other Party in regard to such filing, prosecution or maintenance.

5.2.5.Improper Patent Filings. Each Party agrees that, without the prior written
consent of the other Party, neither it nor any of its Affiliates will claim in
any patent application filed by or on behalf of such Party (or its Affiliate)
any unpatented, nonpublic invention for which the inventor(s) (alone or with
others) are employees of, or other persons obligated to assign inventions to,
the other Party or any Affiliate of the other Party, or disclose any such
invention in any such patent application in a manner that would prejudice the
other Party’s ability to patent such invention.

5.2.6.Liability. Except for breaches of Section 5.2.5 hereof, to the extent that
a Party is obtaining, prosecuting or maintaining a Patent Right included in the
Licensed Intellectual Property or Joint Patent Rights or otherwise exercising
its rights under this Section 5.2, such Party, and its Affiliates, employees,
agents or representatives, shall not be liable to the other Party in respect of
any act or omission on the part of any such Party, or its Affiliates, employees,
agents or representatives, in connection with such activities undertaken in good
faith.

5.2.7.Extensions. The decision to file for a patent term extension and
particulars thereof (including which patent(s) to extend) will be made with the
goal of obtaining the optimal patent term and scope of protection for Licensed
Products. If a Party wishes to file for a patent term extension based on Patent
Rights owned by the other Party, it will so notify the other Party, and the
Parties will meet to discuss and determine whether and how to proceed with such
patent term extension.

5.3Joint Research Agreement. This Agreement shall be understood to be a joint
research agreement under 35 U.S.C. § 103(c)(3) entered into for the purpose of
Developing Licensed Products.

40

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

5.4Enforcement of Patent Rights.

5.4.1.Notice. If either ImmunoGen or CytomX becomes aware of any infringement
anywhere in the world of any issued Patent Right within the Licensed
Intellectual Property or Joint Patent Rights by any Third Party (an
“Infringement”), such Party shall promptly notify the other Party in writing to
that effect.

5.4.2.Infringement of Certain Patent Rights.

(a)In the event of any Infringement of a Patent Right included in the Licensed
Intellectual Property (including, without limitation, Joint Patent Rights
included in the Joint TAP Platform Improvements and Joint Conjugation Probody
Platform Improvements but excluding Joint Patent Rights included in the Joint
Program Technology (other than Joint Conjugation Probody Platform
Improvements)), ImmunoGen shall have the first right to take action to obtain a
discontinuance of Infringement or bring suit against a Third Party infringer of
such Patent Right within six (6) months from the date of notice.

(b)ImmunoGen shall bear all the expenses of any suit brought by it claiming
infringement of any such Patent Right. CytomX shall reasonably cooperate with
ImmunoGen in any such suit and shall have the right to consult with ImmunoGen
and to participate in and be represented by independent counsel in such
litigation at its own expense. ImmunoGen shall incur no liability to CytomX as a
consequence of such litigation or any unfavorable decision resulting therefrom,
including any decision holding any such Patent Right invalid or unenforceable,
and ImmunoGen shall not, without CytomX’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed), enter into any
settlement or consent decree that admits the invalidity or unenforceability or
limits the scope of any such Patent Right.

(c)If ImmunoGen has not obtained a discontinuance of such Infringement by, or
filed suit against, any such Third Party infringer within the six (6) month
period set forth in subsection (a) above, then CytomX shall have the right, but
not the obligation, to bring suit against such Third Party infringer, at
CytomX’s sole expense, under any Licensed Intellectual Property. ImmunoGen shall
reasonably cooperate with CytomX in any such litigation, including being joined
as a party, at CytomX’s expense, provided that ImmunoGen may, at its sole
discretion, elect to be represented by independent counsel in such litigation at
its own expense. CytomX shall incur no liability to ImmunoGen as a consequence
of such litigation or any unfavorable decision resulting therefrom, including
any decision holding any such ImmunoGen Patent Right invalid or unenforceable;
and CytomX shall not, without ImmunoGen’s prior written consent (which ImmunoGen

41

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

may withhold in its sole discretion), enter into any settlement or consent
decree that requires any payment by or admits or imparts any other liability to
ImmunoGen or admits the invalidity or unenforceability or limits the scope of
any such Patent Right.

(d)In the event of any Infringement of a Joint Patent Right included in the
Joint Program Technology (other than Joint Conjugation Probody Platform
Improvements), CytomX shall have the first right to take action to obtain a
discontinuance of Infringement or bring suit against a Third Party infringer of
such Patent Right within six (6) months from the date of notice.

(e)CytomX shall bear all the expenses of any suit brought by it claiming
infringement of any such Patent Right. ImmunoGen shall reasonably cooperate with
CytomX in any such suit and shall have the right to consult with CytomX and to
participate in and be represented by independent counsel in such litigation at
its own expense. CytomX shall incur no liability to ImmunoGen as a consequence
of such litigation or any unfavorable decision resulting therefrom, including
any decision holding any such Patent Right invalid or unenforceable, and CytomX
shall not, without ImmunoGen’s prior written consent, enter into any settlement
or consent decree that admits the invalidity or unenforceability or limits the
scope of any such Patent Right.

(f)If CytomX has not obtained a discontinuance of such Infringement by, or filed
suit against, any such Third Party infringer within the six (6) month period set
forth in subsection (d) above, then ImmunoGen shall have the right, but not the
obligation, to bring suit against such Third Party infringer, at ImmunoGen’s
sole expense, under any CytomX TAP Platform Improvements. CytomX shall
reasonably cooperate with ImmunoGen in any such litigation, including being
joined as a party, at ImmunoGen’s expense, provided that CytomX may, at its sole
discretion, elect to be represented by independent counsel in such litigation at
its own expense. ImmunoGen shall incur no liability to CytomX as a consequence
of such litigation or any unfavorable decision resulting therefrom, including
any decision holding any such CytomX Patent Right invalid or unenforceable; and
ImmunoGen shall not, without CytomX’s prior written consent (which CytomX may
withhold in its sole discretion), enter into any settlement or consent decree
that requires any payment by or admits or imparts any other liability to CytomX
or admits the invalidity or unenforceability or limits the scope of any such
Patent Right.

42

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

(g)The enforcing Party shall keep the other Party reasonably informed of all
material developments in connection with any such suit. Any recoveries obtained
by either Party as a result of any proceeding against such a Third Party
infringer (“Monies”) shall be allocated as follows:

(i)the Monies will be distributed first to the controlling Party for its
out-of-pocket litigation costs and expenses incurred in connection with such
litigation; then

(ii)the Monies will then be distributed to the other Party for its out-of-pocket
litigation costs and expenses incurred in connection with such litigation; then

(iii)to the extent the remaining Monies recovered represent such Third Party’s
infringing sales with respect to Licensed Products, (A) ImmunoGen will receive
an amount out of such remaining Monies equal to the royalties that would have
been due upon sales of the infringing product as if such infringing sales had
been incremental Net Sales of a Licensed Product sold by CytomX (the “Deemed
Royalty Portion”), and (B) CytomX will receive the amount of such remaining
Monies representing such Third Party’s infringing sales with respect to Licensed
Products, minus the Deemed Royalty Portion; or

(iv)to the extent the remaining Monies recovered represent CytomX’s lost profits
with respect to Licensed Products, the amount of such Monies shall be grossed up
to an amount equivalent to what would have been Net Sales (taking into account
CytomX’s costs of manufacture and sale relative to such Third Party’s costs of
manufacture and sale) and (A) ImmunoGen will receive the Deemed Royalty Portion
of such calculated Net Sales, and (B) CytomX will receive the amount of such
remaining Monies representing CytomX’s lost profits with respect to Licensed
Products, minus the Deemed Royalty Portion; or

(v)to the extent the remaining Monies recovered represent royalties from sales
of a product that infringes (A) any Licensed Patent Rights alone or (B) any
Licensed Patent Rights and any other Patent Rights owned by or licensed to
CytomX or one of its Affiliates or Sublicensees, and the applicable
decision-making authority in the action, suit or proceeding has not allocated
the Monies between ImmunoGen and the owner of such other Patent Rights, then the
Parties shall agree, in good faith, to an allocation of such Monies based on the
relevant contributions of the Licensed Patent Rights and such other Patent
Rights to the Licensed Product; provided that if the Parties are unable to agree
in good faith as to the

43

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

allocation of such Monies on such basis, then the Parties shall submit such
matter for determination to an Independent Patent Counsel; provided that the
determination of such independent patent counsel shall be final and binding upon
the Parties; then

(vi)if CytomX is the controlling Party, then CytomX will retain all Monies
remaining after the distributions described in subsections (i) through (v)
above, including, without limitation, those for any multiple damages, punitive
damages or other non‑compensatory damages, which are applicable to the Licensed
Products; or

(vii)if ImmunoGen is the controlling Party, then ImmunoGen will retain all
Monies remaining after the distributions described in subsections (i) through
(v) above, including, without limitation, those for any multiple damages,
punitive damages or other non‑compensatory damages.

(h)Other Infringement. For any infringement of Patent Rights owned by CytomX or
licensed by CytomX from Third Parties, CytomX retains the sole right (as between
the Parties), but not the obligation, to enforce such Patent Rights.

(i)Infringement of Joint Patent Rights. With respect to any notice of a Third
Party infringer of any Joint Patent Right other than a Patent Right included in
the Joint Program Technology or Joint TAP Platform improvements, the Parties
shall meet as soon as reasonably practicable to discuss such infringement and
determine an appropriate course of action and the Parties’ respective rights and
responsibilities with respect to any enforcement thereof.

5.5Response to Biosimilar Applicants.

5.5.1.Notice. In the event that CytomX (a) receives a copy of a Biosimilar
Application, whether or not such copy is provided under any Applicable Laws
(including the BPCIA, the United States Patient Protection and Affordable Care
Act, implementing FDA regulations and guidance or similar foreign laws or
regulations) applicable to the approval or manufacture of any biosimilar or
interchangeable biological product (a “Proposed Biosimilar Product”) for which a
Licensed Product is a “reference product,” as such term is used in the BPCIA, or
(b) otherwise becomes aware that such a Biosimilar Application has been filed
(such as in an instance described in Section 351(1)(9)(C) of the PHSA), then
CytomX shall promptly provide ImmunoGen with written notice.

44

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

5.5.2.Access to Confidential Information. Upon written request from ImmunoGen
and to the extent permitted by Applicable Laws, CytomX shall provide ImmunoGen
with confidential access to those portions of the Biosimilar Application and
such other information provided to CytomX by the Third Party that submitted the
Biosimilar Application (the “Applicant”) that describe the Linker and Payload of
the Proposed Biosimilar Product or the method(s) of conjugating the cell-binding
moiety of the Proposed Biosimilar Product to its Payload; provided, however,
that prior to receiving the Biosimilar Application and such confidential
information, ImmunoGen shall provide notice to CytomX and the Applicant
confirming its agreement to be subject to the confidentiality provisions in
Section 351(l)(l)(B)(iii) of the PHSA. For purposes of clarity, the Parties
acknowledge and agree that ImmunoGen has retained a right to assert any patent
within the Licensed Patent Rights and participate in litigation concerning any
such patent.

5.5.3.Proposed Patent List.

(a)Preparation of Proposed Patent List. Not later than twenty (20) days from the
date of receipt by CytomX of a copy of a Biosimilar Application and related
manufacturing information, CytomX, with cooperation from ImmunoGen, shall
prepare and provide ImmunoGen with a list (the “Proposed Patent List”) of (i)
those patents within the Licensed Patent Rights that CytomX reasonably believes
would be infringed by the manufacture and/or sale of the Proposed Biosimilar
Product and (ii) those patents within the Licensed Patent Rights, if any, that
CytomX would be willing to sublicense to such Applicant in accordance with the
terms of this Agreement. As soon as practicable following the date of receipt by
ImmunoGen of the Proposed Patent List, ImmunoGen and CytomX shall discuss in
good faith the patents within the Licensed Patent Rights to be included on the
Proposed Patent List and CytomX shall consider in good faith ImmunoGen’s
proposals for changes to the Proposed Patent List with respect to the patents
within the Licensed Patent Rights. Not later than the end of the period
specified by Applicable Laws , CytomX shall provide the Applicant with a copy of
the Proposed Patent List; provided, however, that CytomX shall incorporate
certain ImmunoGen requests in accordance with Section 5.5.3(d) hereof.
Notwithstanding the enforcement rights with respect to the Licensed Patent
Rights set forth in Section 5.2.2 hereof, CytomX shall have the right to include
any of the patents within the Licensed Patent Rights on the Proposed Patent List
to the extent that CytomX reasonably believes that a claim of patent
infringement for such patent could be asserted by either ImmunoGen or CytomX;
provided, however, that the right to control any suit or proceeding in which
such a claim is asserted shall be as set forth in Section 5.5.4 hereof.

45

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

(b)Disclosure of Applicant’s Response. Provided that ImmunoGen has agreed to
comply with the confidentiality provisions in Section 351(1)(1)(B)(iii) of the
PHSA and to the extent permitted by Applicable Laws, CytomX shall provide to
ImmunoGen the portion of the Applicant Response (as defined below) pertaining to
the Licensed Patent Rights no later than ten (10) days from the date of receipt
by CytomX of a response from the Applicant with regard to any patent within the
Licensed Patent Rights included on the Proposed Patent List, including any
response required by the BPCIA (the “Applicant Response”).

(c)Preparation of CytomX Response. Not later than thirty (30) days from the date
of receipt by CytomX of the Applicant Response, CytomX, with cooperation and
assistance from ImmunoGen, shall prepare and provide ImmunoGen with a proposed
response with respect to the Licensed Patent Rights (the “CytomX Response”) that
(i) describes on a claim‑by‑claim basis, how each patent within the Licensed
Patent Rights on the Proposed Patent List would be infringed by the commercial
marketing of the Proposed Biosimilar Product, and (ii) responds to Applicant’s
claims, if any, that the patents within the Licensed Patent Rights on the
Proposed Patent List are invalid or unenforceable. The CytomX Response shall
include only the foregoing and shall not be construed to include any proposed
response to the Applicant relating to any patents other than the Licensed Patent
Rights; further, any actual response to the Applicant under the BPCIA and all
decisions relating to subsequent procedures under the BPCIA with regard to any
patent other than those included within the Licensed Patent Rights shall be
within the sole discretion of CytomX. As soon as practicable following the date
of receipt by ImmunoGen of the proposed CytomX Response, the Parties shall
discuss in good faith the statements in the proposed CytomX Response and CytomX
shall consider in good faith ImmunoGen’s proposals for changes to the CytomX
Response. Not later than the end of the period specified by Applicable Laws,
CytomX shall provide the Applicant with a copy of the CytomX Response; provided,
however, that CytomX shall incorporate certain ImmunoGen requests in accordance
with Section 5.5.3(d) hereof.

(d)Inclusion of Licensed Patent Rights or Responsive Information. Provided that
CytomX is legally able under Applicable Law to provide ImmunoGen with a copy of
the Biosimilar Application (and related manufacturing agreement) and ImmunoGen
has provided notice to CytomX and Applicant confirming its agreement to be
subject to the confidentiality provisions of Section 351(1)(1)(B)(iii) of the
PHSA, if ImmunoGen requests in writing to either (i) include a patent in the
Proposed Patent List that was not included in CytomX’s initial Proposed Patent
List provided to ImmunoGen by CytomX pursuant to Section 5.5.3(a) hereof or (ii)
include responsive information with respect to any patent within the Licensed
Patent Rights in the CytomX Response that was not included in CytomX’s

46

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

initial CytomX Response provided to ImmunoGen pursuant to Section 5.5.3(c)
hereof, then, absent manifest error, CytomX shall include such patent in the
Proposed Patent List and such responsive information in the CytomX Response
provided to Applicant, as applicable; provided, however, that ImmunoGen shall
indemnify CytomX in accordance with Section 9.2 hereof to the extent any
submissions requested by ImmunoGen are determined to have been made negligently
or in bad faith.

(e)Negotiation: ImmunoGen Rights. As soon as possible following the date on
which CytomX provides the CytomX Response to the Applicant, CytomX shall
commence good faith negotiations with Applicant for a period of not more than
fifteen (15) days (the “Negotiation Period”) in an effort to reach agreement on
the patents on the Proposed Patent List (the “Infringed Patent List”) that will
be the subject to an Immediate Patent Infringement Action; provided, however,
that if the Proposed Patent List includes both patents within the Licensed
Patent Rights and patents that are not within the Licensed Patent Rights, then
CytomX shall not agree to the inclusion in the Infringed Patent List of any
patents within the Licensed Patent Rights without the prior written consent of
ImmunoGen, which consent shall not be unreasonably withheld, conditioned or
delayed. If CytomX and Applicant fail to reach agreement under Section
351(1)(4)(A) of the PHSA on the Infringed Patent List, CytomX shall have the
sole right to determine under Section 351(1)(5)(B) of the PHSA which patents of
those on the Proposed Patent List should be the subject of an Immediate Patent
Infringement Action; provided, however, that if the Proposed Patent List
includes both patents within the Licensed Patent Rights and patents that are not
within the Licensed Patent Rights, then CytomX shall not include in the list of
patents to be provided by CytomX to Applicant pursuant to Sections
351(1)(5)(B)(i)(II) of the PHSA any patents within the Licensed Patent Rights
without the prior written consent of ImmunoGen, which consent shall not be
unreasonably withheld, conditioned or delayed. Within ten (10) days following
the exchange of such lists by CytomX and the Applicant, CytomX shall, to the
extent legally permissible, provide ImmunoGen with a copy of the portion of the
combined Infringed Patent List containing patents within the Licensed Patent
Rights that will be the subject of an Immediate Patent Infringement Action.

(f)Supplements to Proposed Patent List. ImmunoGen shall provide CytomX with a
copy of any U.S. patent within the Licensed Patent Rights that is issued after
CytomX has provided the Proposed Patent List to the Applicant within ten (10)
day after such issuance. As soon as practicable following the date of receipt by
CytomX of any such patent, ImmunoGen and CytomX shall discuss in good faith
whether such patent would be infringed by the manufacture and/or sale of the
Proposed Biosimilar Product. CytomX  shall provide the Applicant with a
supplement to the Proposed Patent List to include such patent not later than
thirty (30) days

47

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

after the issuance of such patent if CytomX reasonably believes that a claim of
patent infringement for such patent could be asserted by either ImmunoGen or
CytomX or if ImmunoGen, absent manifest error, requests that CytomX supplement
the Proposed Patent List to include such patent provided, however, that
ImmunoGen shall indemnify CytomX in accordance with Section 9.2 hereof to the
extent any supplement submissions requested by ImmunoGen are determined to have
been made negligently or in bad faith.

5.5.4.Claims, Suits and Proceedings.

(a)Immediate Patent Infringement Action. With respect to any patents within the
Licensed Patent Rights or any Patent Rights claiming CytomX TAP Platform
Improvements, Joint Program Technology or Joint TAP Platform Improvements that
are to be the subject of an Immediate Patent Infringement Action, the Parties’
respective rights and obligations with respect to the litigation of such patents
(including rights to initiate, step in, participate in, settle and share amounts
recovered pursuant to such Immediate Patent Infringement Action, and obligations
to pay legal costs and expenses with respect to such Immediate Patent
Infringement Action) shall be as set forth in Section 5.4.2 hereof, except that
the Party having the first right to file a claim for Infringement against the
Applicant with respect to any such patent subject to an Immediate Patent
Infringement Action shall file such claim within fifteen (15) days after
agreement is reached as to the Infringed Patent List under Section 351(1)(4) or
the exchange of the lists under Section 351(1)(5)(B) of the PHSA, as applicable.

(b)Pre-Marketing Litigation. Either Party shall, within ten (10) days of
receiving any notice of commercial marketing provided by the Applicant pursuant
to Section 351(1)(8)(A) of the PHSA (the “Premarket Notice”), notify the other
Party. Thereafter, the Parties’ respective rights and obligations with respect
to any litigation pursuant to Section 351(1)(8)(B) of the PHSA (including rights
to initiate, step in, participate in, settle and share amounts recovered
pursuant to such action, and obligations to pay legal costs and expenses with
respect to such action) shall be as set forth in Section 5.4.2 hereof.

(c)Cooperation; Standing. If a Party with the right to initiate legal
proceedings under this Section 5.5.4 lacks standing to do so (or lacks the right
under the BPCIA to do so) and the other Party has standing (or the sole right
under the BPCIA) to initiate such legal proceedings, such Party with standing
shall initiate such legal proceedings at the request and expense of the other
Party.

48

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

5.5.5.Invalidity or Unenforceability Defenses or Actions. In the event that the
Applicant asserts, as a defense or as a counterclaim in any infringement action
under Section 5.5.4 hereof, that any of the Licensed Patent Rights or any Patent
Rights claiming CytomX TAP Platform Improvements, Joint Program Technology or
Joint TAP Platform Improvements is invalid or unenforceable, then the Parties’
respective rights and obligations with respect to the response to such defense
or the defense against such counterclaim, as applicable, (including rights to
initiate, step in, participate in, settle and share amounts recovered pursuant
to such action, and obligations to pay legal costs and expenses with respect to
such action) shall be as set forth in Section 5.4.2 hereof; provided that for
these purposes any such defense or counterclaim shall be deemed to be an
Infringement. In all other cases, including any declaratory judgment action or
similar action or claim filed by an Applicant asserting that any of the Licensed
Patent Rights or any Patent Rights claiming CytomX TAP Platform Improvements,
Joint Program Technology or Joint TAP Platform Improvements is invalid or
unenforceable (as in a declaratory judgment action brought by the Applicant
following the Premarket Notice), then the Parties’ respective rights and
obligations with respect to such action (including rights to initiate, step in,
participate in, settle and share amounts recovered pursuant to such action, and
obligations to pay legal costs and expenses with respect to such action) shall
be as set forth in Section 5.4.2 hereof; provided that for these purposes any
such case shall be deemed to be an Infringement.

5.5.6.Changes in Applicable Law. The Parties have agreed to the provisions of
this Section 5.5 on the basis of the BPCIA and other applicable laws and
regulations in effect as of the Effective Date. If there are any material
changes to the BPCTA or other Applicable Laws that would affect these
provisions, the Parties will discuss amendments to this Section 5.5 in good
faith.

5.6Interference, Opposition, Revocation and Declaratory Judgment Actions. If the
Parties mutually determine that, based upon the review of a Third Party’s patent
or patent application or other intellectual property rights, it may be desirable
in connection with any Licensed Product to provoke or institute an interference,
opposition, revocation, post-grant review or other patent office proceedings or
declaratory judgment action with respect thereto, then the Parties shall consult
with one another and shall reasonably cooperate in connection with such an
action. Each Party shall retain all rights to control any actions initiated
prior to the Effective Date.

5.7Infringement of Third Party Patent Rights. If the Development, Manufacture,
use or Commercialization of any Licensed Product is alleged by a Third Party to
infringe a Third Party’s patent or other intellectual property rights, the Party
becoming aware of such allegation shall promptly notify the other Party. CytomX
shall have the right to take such action as it deems appropriate in response to
such allegation, and shall be solely responsible for all damages, costs and
expenses in connection therewith, subject to Article 9 hereof.

49

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

6.

CONFIDENTIALITY

6.1Confidentiality. Except to the extent expressly authorized by this Agreement,
the Parties agree that, during the Term and for ten (10) years thereafter, each
Party, in its capacity as the Receiving Party shall: (a) keep the Disclosing
Party’s Confidential Information confidential; (b) not disclose, or permit the
disclosure of, the Disclosing Party’s Confidential Information; and (c) not use,
or permit to be used, the Disclosing Party’s Confidential Information for any
purpose, in each case, except for the performance of its obligations or exercise
of its rights under this Agreement, provided, however, that the foregoing
obligations shall not apply, or shall cease to apply, to the extent that such
Confidential Information (i) was already known by the Receiving Party or its
Affiliates (other than under an obligation of confidentiality to the Disclosing
Party) at the time of disclosure by the Disclosing Party; (ii) was generally
available to the public or otherwise part of the public domain at the time of
its disclosure to the Receiving Party; (iii) became generally available to the
public or otherwise part of the public domain after its disclosure to the
Receiving Party, other than through any act or omission of the Receiving Party
or its Affiliates or any of their respective Representatives in breach of its
obligations under this Agreement; (iv) was disclosed to the Receiving Party or
its Affiliates, other than under an obligation of confidentiality, by a Third
Party who had no obligation to the Disclosing Party not to disclose such
information to the Receiving Party; or (v) was independently discovered or
developed by or on behalf of the Receiving Party without the use of any
Confidential Information of the Disclosing Party.

6.2Authorized Disclosure.

6.2.1.Disclosure to Party Representatives. Notwithstanding the foregoing
provisions of Section 6.1 hereof, the Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the Receiving Party’s
Representatives who (a) have a need to know such Confidential Information in
connection with the performance of the Receiving Party’s obligations or the
exercise of the Receiving Party’s rights under this Agreement and (b) have
agreed in writing to non-disclosure and non-use provisions with respect to such
Confidential Information that are at least as restrictive as those set forth in
this Article 6.

6.2.2.Disclosure to Third Parties.

(a)Notwithstanding the foregoing provisions of Section 6.1 hereof, the Parties
may disclose Confidential Information belonging to the other Party.

(i)to Governmental Authorities to the extent reasonably necessary to obtain or
maintain INDs or Regulatory Approvals for any Licensed Product and in order to
respond to inquiries, requests, investigations, orders or subpoenas of
Governmental Authorities relating to this Agreement;

50

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

(ii)to outside consultants, contractors, advisory boards, managed care
organizations, and non-clinical and clinical investigators, in each case to the
extent reasonably necessary to Develop, Manufacture, use or Commercialize any
Licensed Product under reasonable obligations of confidentiality;

(iii)subject to Section 5.2 hereof, to the extent reasonably necessary, in
connection with filing or prosecuting Patent Rights as permitted by this
Agreement;

(iv)to the extent reasonably necessary, in connection with prosecuting or
defending litigation as permitted by this Agreement;

(v)regarding the existence of this Agreement, this Agreement itself or the
material and financial terms of this Agreement, (A) to its accountants, lawyers,
and other advisers, and (B) to actual or potential investors, lenders,
licensors, licensees, acquirers, investment bankers, or agents of the foregoing
in connection with a financing, licensing transaction, merger, or acquisition,
in each case (A)-(B) under confidentiality obligations no less restrictive than
those set forth in this Agreement, provided that ImmunoGen shall not disclose
the identity of the Licensed Target under clause (B) without the prior written
consent of CytomX;

(vi)subject to Section 6.3.2 hereof, in connection with or included in
scientific presentations and publications relating to Licensed Products,
including abstracts, posters, journal articles and the like, and posting results
of and other information about clinical trials to clinicaltrials.gov or PhRMA
websites; and

(vii)to the extent necessary in order to enforce its rights under this
Agreement.

(b)In the event a Party deems it reasonably necessary to disclose Confidential
Information belonging to the other Party pursuant to Section 6.2.2(a)(i) hereof,
the Disclosing Party shall to the extent possible give reasonable advance
written notice of such disclosure to the other Party and take all reasonable
measures to ensure confidential treatment of such information.

(c)Data generated by CytomX using Licensed Products shall not be considered
Confidential Information of ImmunoGen, and, therefore, not subject to this
Article 6.

51

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

6.2.3.SEC Filings and Other Disclosures. Notwithstanding any provision of this
Agreement to the contrary, either Party may disclose the existence or terms of
this Agreement to the extent required, in the reasonable opinion of such Party’s
legal counsel, to comply with Applicable Law. Notwithstanding the foregoing,
before disclosing this Agreement or any of the terms hereof pursuant to this
Section 6.2.3, the Parties will consult with one another on the terms of this
Agreement to be redacted in making any such disclosure. Further, if a Party
discloses this Agreement or any of the terms hereof in accordance with this
Section 6.2.3, such Party shall, at its own expense, use Commercially Reasonable
Efforts to seek such confidential treatment of confidential portions of this
Agreement and such other terms, as may be reasonably requested by the other
Party.

6.3Public Announcements; Publications.

6.3.1.Announcements. Except as may be expressly permitted under Section 6.2.3,
neither Party will make any public announcement regarding the existence or terms
of this Agreement without the prior written approval of the other Party. For the
sake of clarity, nothing in this Agreement shall prevent either Party from
making any public disclosure relating to this Agreement if the contents of such
public disclosure have previously been made public other than through a breach
of this Agreement by the issuing Party or its Affiliates. The Parties shall
mutually agree to one or more press releases regarding the signing of this
Agreement following the Effective Date. The Parties agree that each Party may
issue future announcements concerning CytomX’s achievement of any significant
milestones, including the selection of a clinical candidate, under this
Agreement, provided that the content of any such announcement has been mutually
agreed upon by the Parties.

6.3.2.Publications. The Parties acknowledge that scientific publications and
presentations must be strictly monitored to prevent any adverse effect from
premature publication or dissemination of results of the activities hereunder.
Each Party (in such capacity the “Publishing Party”) agrees that, except as
required by Applicable Laws, it shall not publish or present, or permit to be
published or presented, any results of the Development, Manufacture, use or
Commercialization of a Licensed Product to the extent such results refer to,
derive from or otherwise relate to the Licensed Intellectual Property (the
“Covered Results”), without the prior review by and approval of the other Party
(in such capacity, the “Non‑Disclosing Party”), which approval shall not be
unreasonably withheld; provided that it shall not be deemed unreasonable for
CytomX to withhold its consent to any request by ImmunoGen to publish or
disseminate Covered Results prior to the publication or dissemination of such
Covered Results by CytomX. The Publishing Party shall submit to the
Non-Disclosing Party for review and approval any proposed academic, scientific
and medical publication or public presentation which contains Covered Results or
otherwise contains the Non-Disclosing Party’s Confidential Information; provided
that the foregoing requirement shall apply to CytomX only to the extent any such
proposed publication or presentation would refer to, describe or otherwise
disclose Confidential Information of ImmunoGen

52

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

(including, without limitation, any nonpublic Licensed Intellectual Property).
In addition, each Party shall submit to the other Party for review and approval
any proposed publication or public presentation relating to data generated under
the Research Program. In both instances, such review and approval will be
conducted for the purposes of preserving the value of the Licensed Intellectual
Property and determining whether any portion of the proposed publication or
presentation containing the Non-Disclosing Party’s Confidential Information
should be modified or deleted. Written copies of such proposed publication or
presentation required to be submitted hereunder shall be submitted to the
Non-Disclosing Party no later than thirty (30) days before submission for
publication or presentation (the “Review Period”). The Non-Disclosing Party
shall provide its comments with respect to such publications and presentations
within fifteen (15) days after its receipt of such written copy, and the
Publishing Party shall delete any Confidential Information of the Non-Disclosing
Party upon request. The Review Period may be extended for an additional sixty
(60) days in the event the Non-Disclosing Party can, within fifteen (15) days of
receipt of the written copy, demonstrate reasonable need for such extension,
including for the preparation and filing of patent applications. The Parties
will each comply with standard academic practice regarding authorship of
scientific publications and recognition of contribution of other parties in any
publication governed by this Section 6.3.2.

6.3.3.Integration. As to the subject matter of this Agreement, this Article 6
supersedes any confidential disclosure agreements between the Parties,
including, without limitation, the Confidentiality Agreement and the
confidentiality provisions of the Research Collaboration Agreement. Any
confidential information of a Party disclosed under the Confidentiality
Agreement or the Research Collaboration Agreement relating to the subject matter
of this Agreement shall be treated as Confidential Information of such Party
hereunder, subject to the terms of this Article 6.

7.

REPRESENTATIONS AND WARRANTIES.

7.1Mutual Representations and Warranties. Each of CytomX and ImmunoGen hereby
represents and warrants to the other that:

7.1.1.it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization;

7.1.2.the execution, delivery and performance of this Agreement by such Party
has been duly authorized by all requisite action under the provisions of its
charter, bylaws and other organizational documents, and does not require any
action or approval by any of its shareholders or other holders of its voting
securities or voting interests;

7.1.3.it has the power and authority to execute and deliver this Agreement and
to perform its obligations hereunder;

53

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

7.1.4.this Agreement has been duly executed and is a legal, valid and Binding
Obligation on it, enforceable against it in accordance with its terms; and

7.1.5.the execution, delivery and performance by such Party of this Agreement
and its compliance with the terms and provisions hereof does not and will not
conflict with or result in a breach of or default under any Binding Obligation
existing as of the Effective Date.

7.2Representations and Warranties of ImmunoGen. Except as set forth in a written
disclosure letter (the “Disclosure Letter”) delivered by ImmunoGen to CytomX
within fifteen (15) days after the Effective Date (which shall be deemed
Confidential Information of ImmunoGen), ImmunoGen hereby represents and warrants
to CytomX that as of the Effective Date:

7.2.1.to its Knowledge, (a) the issued and unexpired patents within the Licensed
Intellectual Property are valid and enforceable patents and (b) ImmunoGen has
received no written notice from a Third Party challenging or threatening to
challenge the extent, validity or enforceability of any Licensed Patent Rights;

7.2.2.to its Knowledge, ImmunoGen has received no written notice from a Third
Party claiming that the use, practice or application of the Licensed
Intellectual Property pursuant to the license granted hereunder to CytomX will
infringe the issued patents of any such Third Party (excluding, for clarity, any
potential infringement that might arise solely as a result of the combination of
any Licensed Intellectual Property with any other technology or intellectual
property); and

7.2.3.there is no (a) claim, demand, suit, proceeding, arbitration, inquiry,
investigation or other legal action of any nature, civil, criminal, regulatory
or otherwise, pending or, to its Knowledge, threatened against ImmunoGen or any
of its Affiliates or (b) judgment or settlement against or owed by ImmunoGen or
any of its Affiliates, in each case in connection with the Licensed Intellectual
Property or relating to the transactions contemplated by this Agreement.

For purposes of this Section 7.2, “Knowledge” means the actual knowledge
(without having conducted, or having any duty to conduct, any specific inquiry)
of the following ImmunoGen employees: (i) any “executive officer” (as defined in
Rule 3b-7 promulgated under the Securities Exchange Act of 1934, as amended) and
(ii) chief patent counsel (or person with similar responsibilities).

7.3Government Approvals. Each of CytomX and ImmunoGen shall cooperate with the
other Party and use Commercially Reasonable Efforts to make all registrations,
filings and applications, to give all notices and to obtain as soon as
practicable all governmental or other consents, transfers, approvals, orders,
qualifications authorizations, permits and waivers, if any, and to do all other
things necessary or desirable for the consummation of the transactions as
contemplated hereby.

54

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

7.4Further Covenants. In addition to the covenants made elsewhere in this
Agreement, ImmunoGen hereby covenants to CytomX that, from the Effective Date
until expiration or termination of this Agreement, it will not (a) knowingly
take any action that conflicts with the rights under the Licensed Intellectual
Property granted to CytomX under this Agreement or (b) knowingly fail to take
any action that is reasonably necessary to avoid a conflict with the rights
under the Licensed Intellectual Property granted to CytomX under this Agreement.

7.5Representation by Legal Counsel. Each Party hereto represents that it has
been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof. In interpreting
and applying the terms and provisions of this Agreement, the Parties agree that
no presumption shall exist or be implied against the Party which drafted such
terms and provisions.

7.6Warranty Disclaimers.

7.6.1.Except as expressly set forth in Section 7.1 or 7.2 hereof, nothing in
this Agreement is or shall be construed as a warranty or representation by
ImmunoGen (a) as to the validity or scope of any patent application or patent
within the Licensed Patent Rights or (b) that anything made, used, sold or
otherwise disposed of under any license granted under this Agreement is or will
be free from infringement of patents, copyrights and other rights of Third
Parties.

7.6.2.EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED, WITH RESPECT TO ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS OR OTHER
SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

8.

TERM AND TERMINATION.

8.1Term. The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall extend, unless this Agreement is terminated earlier in accordance
with this Article 8, on a Licensed Product-by-Licensed Product and
country-by-country basis, until such time as the Royalty Term with respect to
the sale of such Licensed Product in such country expires. Provided this
Agreement has not been terminated prior thereto by ImmunoGen under Section 8.3,
8.4 or 8.5 hereof or by CytomX under Section 8.2 or 8.4 hereof, following the
expiration of the Royalty Term applicable to a Licensed Product in a country in
accordance with Section 1.134 hereof, CytomX and its Affiliates shall have a
fully paid-up, irrevocable, freely transferable and sublicensable license under
the relevant Licensed Intellectual Property, to make, have made, use, sell,
offer for sale and import such Licensed Products in such country.

55

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

8.2Voluntary Termination by CytomX. CytomX shall have the right to terminate
this Agreement at any time prior to the achievement of the first Regulatory
Marketing Approval for any Licensed Product in any country or other jurisdiction
in the Territory, upon not less than ninety (90) days’ prior written notice to
ImmunoGen.

8.3Termination by Either Party for Cause. Either Party may terminate this
Agreement in its entirety at any time during the Term by giving written notice
to the other Party if the other Party commits a material breach of its
obligations under this Agreement (a “Material Breach”), such notice to describe
such Material Breach in reasonable detail, and such Material Breach remains
uncured for ninety (90) days, measured from the date written notice of such
breach is given to the breaching Party; provided, however, that if the nature of
the asserted breach is such that more than ninety (90) days are reasonably
required to cure, then the cure period shall be extended for a period not to
exceed an additional sixty (60) days so long as the Party seeking to cure the
asserted breach is diligently pursuing such cure to completion.

8.4Termination on Insolvency. This Agreement may be terminated upon written
notice by either Party at any time in the event of an Insolvency Event of the
other Party.

Termination for Material Breach of the Research Collaboration Agreement by
CytomX

. ImmunoGen shall have the right to terminate this Agreement, effective upon
thirty (30) days’ prior written notice to CytomX, in the event ImmunoGen has
terminated the Research Collaboration Agreement due to the occurrence of a
Material Breach (as defined in the Research Collaboration Agreement) thereunder
by CytomX which remains uncured as of the termination date of the Research
Collaboration Agreement.

8.6Effects of Expiration or Termination.

8.6.1.Effect of Termination by ImmunoGen under Section 8.3, 8.4 or 8.5 or by
CytomX under Section 8.2. If ImmunoGen terminates this Agreement pursuant to
Section 8.3, 8.4 or 8.5 hereof, or CytomX terminates this Agreement pursuant to
Section 8.2 hereof, then:

(a)the license granted by ImmunoGen to CytomX and its Affiliates under Section
3.1.1 hereof shall immediately terminate, and CytomX and its Affiliates shall
discontinue the use of any Licensed Intellectual Property except, with respect
to the Licensed Patent Rights, as otherwise permitted under 35 U.S.C.
§ 271(e)(1) with respect to activities performed in the United States;

(b)CytomX and its Affiliates and Sublicensees shall cease any Development and
Commercialization of Licensed Products in the Territory, subject to Section
8.6.3 hereof; and

(c)each Party shall promptly return or destroy all of the other Party’s
Confidential Information, provided that each Party may retain, subject to
Article 6 hereof, (i) one (1) copy of the other Party’s Confidential

56

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

Information in its archives solely for the purpose of establishing the contents
thereof and ensuring compliance with its obligations hereunder, (ii) any
Confidential Information of the other Party contained in its laboratory
notebooks or databases, and (iii) any Confidential Information of the other
Party to the extent reasonably required to exercise its rights and perform its
obligations under any other then-outstanding License Agreement,

8.6.2.Effect of Termination by CytomX under Section 83 or 8.4. If CytomX
terminates this Agreement pursuant to Section 8.3 or 8.4 hereof, then

(a)the license granted to CytomX by ImmunoGen pursuant to Section 3.1.1 hereof
shall continue on the terms set forth herein, subject to CytomX’s continued
payment of all milestone and royalty payments in accordance with this Agreement,
and on a country-by-country and Licensed Product-by-Licensed Product basis, upon
the expiration of the Royalty Term applicable to a Licensed Product in country
in accordance with Section 1.134 hereof and provided CytomX shall have paid to
ImmunoGen all royalty amounts due to ImmunoGen with respect to Net Sales in such
country, CytomX and its Affiliates shall thereafter have a fully paid-up,
irrevocable, freely transferable ad sublicensable license under the relevant
Licensed Intellectual Property, to make, have made, use, sell, offer for sale
and import such Licensed Product in such country;

(b)ImmunoGen shall remain entitled to receive payments that accrued before the
effective date of such termination; and

(c)each Party shall promptly return or destroy all of the other Party’s
Confidential Information, provided that each Party may retain, subject to
Article 6 hereof, (i) one (1) copy of the other Party’s Confidential Information
in its archives solely for the purpose of establishing the contents thereof and
ensuring compliance with its obligations hereunder, (ii) any Confidential
Information of the other Party contained in its laboratory notebooks or
databases and (iii) any Confidential Information of the other Party to the
extent reasonably required to exercise its rights and perform its obligations
under any then-outstanding License Agreement. The foregoing notwithstanding, and
subject to Article 6 hereof, CytomX may retain and use ImmunoGen’s Confidential
Information with respect to the exercise of its rights set forth in clause (a)
above or necessary or useful to exercise any other of its rights under this
Agreement that survive such termination.

8.6.3.Treatment of Sublicensees on Termination. Notwithstanding the foregoing,
ImmunoGen shall permit a Sublicensee of CytomX to become its direct Sublicensee
upon notification to ImmunoGen.

57

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

8.6.4.Satisfaction of Obligations During Notice Period. During the period from
providing a notice of termination through the termination of the Agreement, the
Parties shall continue to perform their obligations under this Agreement.

8.6.5.Pending Dispute Resolution. If a Party gives notice of termination and the
other Party disputes whether such notice was proper, then the issue of whether
this Agreement has been terminated shall be resolved in accordance with
Section 10.9 or 10.10 hereof, as applicable, and this Agreement shall remain in
effect pending the resolution of such dispute. If as a result of such dispute
resolution process it is determined that the notice of termination was proper,
then such termination shall be effective immediately. If as a result of such
dispute resolution process it is determined that the notice of termination was
improper, then no termination shall have occurred and this Agreement shall
remain in effect. Anything contained in this Agreement to the contrary
notwithstanding, if the asserted breach is cured or shown to be non-existent
within the applicable cure period, the first notice of breach hereunder shall be
deemed automatically withdrawn and of no effect.

8.7Disposition of Inventories of Products. Following termination of this
Agreement by ImmunoGen pursuant to Section 8.3 or 8.4, CytomX and its Affiliates
and Sublicensees shall have the right to continue to sell their existing
inventories of Licensed Product(s) that have received Regulatory Marketing
Approval prior to such termination for a period not to exceed six (6) months
after the effective date of such termination or expiration and CytomX shall pay
any milestones and royalties payable in connection with such sales in accordance
with Article 4 hereof.

8.8Remedies. Except in the case of either Party’s breach of Section 2.6 or
Article 6 hereof, the rights of the non-breaching Party set forth in Section 8.6
hereof shall be the exclusive legal remedy to a Party arising from a Material
Breach; provided, however, that (a) in addition to the foregoing legal remedy,
the Parties may seek any and all equitable remedies, including, without
limitation, declarative and injunctive relief and specific performance in
accordance with applicable law, and (b) nothing in this Section shall limit the
Parties’ respective rights and obligations with respect to (i) Unauthorized Use
of the other Party’s Confidential Information or Proprietary Materials,
(ii) unauthorized disclosure of the other Party’s Confidential Information or
(iii) indemnification as set forth in Article 9 hereof.

8.9Survival of Certain Obligations. Expiration or termination of this Agreement
shall not relieve the Parties of any obligation that accrued before such
expiration or termination. The following provisions shall survive expiration or
termination of this Agreement: Sections 2.5.2, 2.5.3, 2.5.4, 2.6 and 3.3,
Articles 4. 5 and 6, Sections 7.6, 8.1, 8.6, 8.7 (for the period set forth
therein), 8.8 and 8.9, and Articles 9 and 10. For avoidance of doubt, any other
Section that explicitly states it survives expiration or termination of this
Agreement shall so survive.

58

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

9.

LIMITATION ON LIABILITY, INDEMNIFICATION AND INSURANCE.

9.1No Consequential Damages. Except with respect to liability arising from a
breach of Article 6 hereof, in no event will either Party, its Affiliates or any
of its or its Affiliates’ respective Representatives be liable under this
Agreement for any special, indirect, incidental, consequential or punitive or
exemplary damages, whether in contract, warranty, tort, negligence, strict
liability or otherwise, (a) including loss of profits or revenue suffered by
either Party or any of its respective Affiliates or Representatives or (b) cost
of procurement of substitute goods, technology or services, even if either Party
is informed in advance of the possibility of such damages and even if the
remedies provided for in this Agreement fail of their essential purpose. For
purposes of clarity, a Party’s monetary liability under a Third Party Claim for
such Third Party’s special, indirect, incidental or consequential damages or for
any punitive or exemplary damages payable in connection with such Third Party
Claim, shall be deemed to be the direct damages of such Party for purposes of
this Article 9.

9.2Indemnification by ImmunoGen. ImmunoGen will indemnify, defend and hold
harmless CytomX, its Affiliates and each of its and their respective employees,
officers, directors and agents (each, a “CytomX Indemnified Party”) from and
against any and all liability, loss, damage, expense (including reasonable
attorneys’ fees and expenses) and cost (collectively, a “Liability”) as a direct
result of any Third Party claims, suits, actions, demands or judgments,
including, without limitation, personal injury and product liability matters
(collectively, “Third Party Claims”) arising out of a Material Breach of this
Agreement by ImmunoGen, except, in each case, to the extent any such Third Party
Claim or Liability results from a Material Breach of this Agreement by CytomX,
the Development, Manufacture, Commercialization or use (including, without
limitation, the production, manufacture, promotion, import, sale or use by any
Person) of any Licensed Product by, on behalf of, or under the authority of,
CytomX or any of its Affiliates, Sublicensees, subcontractors, distributors or
agents (other than an ImmunoGen Indemnified Party), or the negligence,
recklessness or intentional acts of CytomX or any of its Affiliates,
Sublicensees, subcontractors, distributors or agents; provided that with respect
to any Third Party Claim for which CytomX also has an obligation to indemnify
any ImmunoGen Indemnified Party pursuant to Section 9.3 hereof, ImmunoGen shall
indemnify each CytomX Indemnified Party for its Liability to the extent of
ImmunoGen’s responsibility, relative to CytomX (or to Persons for whom CytomX is
legally responsible), for the facts underlying the Third Party Claim.

59

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

9.3Indemnification by CytomX. CytomX will indemnify, defend and hold harmless
ImmunoGen, its Affiliates, contractors, distributors and each of its and their
respective employees, officers, directors and agents (each, a “ImmunoGen
Indemnified Party”) from and against any and all Liabilities as a direct result
of any Third Party Claims arising out of:

(a)the Development, Manufacture, Commercialization or use (including, without
limitation, the production, manufacture, promotion, import, sale or use by any
Person) of any Licensed Product by, on behalf of, or under the authority of,
CytomX or any of its Affiliates, Sublicensees, subcontractors, distributors or
agents (other than by any ImmunoGen Indemnified Party); or

(b)a Material Breach of this Agreement by CytomX;

except to the extent any such Third Party Claim or Liability results from a
Material Breach of this Agreement by ImmunoGen or the negligence, recklessness
or intentional acts of ImmunoGen or any ImmunoGen Indemnified Party; provided
that with respect to any Third Party Claim for which ImmunoGen also has an
obligation to indemnify any CytomX Indemnified Party pursuant to Section 9.2
hereof, CytomX shall indemnify each ImmunoGen Indemnified Party for its
Liability to the extent of CytomX’s responsibility, relative to ImmunoGen (or to
Persons for whom ImmunoGen is legally responsible), for the facts underlying the
Third Party Claim.

9.4Procedure.

9.4.1.Notice. Each Party will notify the other Party in writing in the event it
becomes aware of a claim for which indemnification may be sought hereunder. In
the event that any Third Party asserts a claim or other proceeding (including
any governmental investigation) with respect to any matter for which a Party
(the “Indemnified Party”) is entitled to indemnification hereunder, then the
Indemnified Party shall promptly notify the Party obligated to indemnify the
Indemnified Party (the “Indemnifying Party”) thereof; provided, however, that no
delay on the part of the Indemnified Party in notifying the Indemnifying Party
shall relieve the Indemnifying Party from any obligation hereunder unless (and
then only to the extent that) the Indemnifying Party is prejudiced thereby.

9.4.2.Control. The Indemnifying Party shall have the right, at its sole cost and
expense, exercisable by notice to the Indemnified Party within ten (10) Business
Days after receipt of notice from the Indemnified Party of the commencement of
or assertion of any Third Party Claim, to assume direction and control of the
defense, litigation, settlement, appeal or other disposition of the Third Party
Claim (including the right to settle the claim solely for monetary
consideration) with counsel selected by the Indemnifying Party and reasonably
acceptable to the Indemnified Party. The Indemnified Party shall cooperate, and
shall cause its Affiliates and agents to cooperate upon request of the
Indemnifying Party, in the defense or prosecution of the Third Party Claim,
including by furnishing such

60

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

records, information and testimony and attending such conferences, discovery
proceedings, hearings, trials or appeals as may reasonably be requested by the
Indemnifying Party. The Indemnified Party shall have the right to join in
(including the right to conduct discovery, interview and examine witnesses and
participate in all settlement conferences), but not control, at its own expense,
the defense of any Third Party Claim that the other Party is defending as
provided in this Agreement.

9.4.3.Settlement. Neither the Indemnifying Party nor the Indemnified Party shall
enter into any compromise or settlement of a Third Party Claim for which the
right to indemnification hereunder has been asserted without the Indemnified
Party’s prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed; provided that the Indemnifying Party may, without the
Indemnified Party’s prior written consent, agree or consent to any settlement or
other resolution of such Third Party Claim which requires solely money damages
paid by the Indemnifying Party, and which includes as an unconditional term
thereof the giving by such claimant or plaintiff to the Indemnified Party of a
release from all liability in respect of such Third Party Claim. Each of the
Indemnifying Party and the Indemnified Party shall not make any admission of
liability in respect of any Third Party Claim without the prior written consent
of the other Party, and the Indemnified Party shall use reasonable efforts to
mitigate Liabilities arising from such Third Party Claim.

9.5Insurance. Each Party shall obtain and maintain, during the Term, commercial
general liability insurance, including products liability insurance, with
reputable and financially secure insurance carriers (or pursuant to a program of
self-insurance reasonably satisfactory to the other Party) to cover its
indemnification obligations under Section 9.2 or 9.3 hereof with respect to
bodily injury (including death) and damage to property, as applicable, in each
case with limits of not less than $3,000,000 per occurrence and in the
aggregate. Insurance (other than permitted self-insurance) shall be procured
with carriers having an A.M. Best Rating of A-VII or better. Any indemnification
payment hereunder shall be made net of any insurance proceeds which the
Indemnified Party is entitled to recover; provided, however, that if, following
the payment to the Indemnified Party of any amount under this Article 9, such
Indemnified Party becomes entitled to recover any insurance proceeds in respect
of the claim for which such indemnification payment was made, the Indemnified
Party shall promptly pay an amount equal to the amount of such proceeds (but not
exceeding the amount of such indemnification payment) to the Indemnifying Party.

10.

MISCELLANEOUS.

10.1Assignment. Neither Party may assign this Agreement without the prior
written consent of the other Party, which consent will not be unreasonably
withheld, conditioned or delayed; provided, however, that such consent shall not
be required in connection with any assignment of this Agreement to an Affiliate
of the assigned Party, or to a Third Party in connection with the transfer or
sale of the business to which this Agreement relates, or to any successor Person
resulting from any merger or consolidation of such Party with or into such
Person, provided that the assignee shall have agreed in writing to assume all of

61

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

the assignor’s obligations hereunder, and provided, further, that the other
Party shall be notified promptly after such assignment has been effected. This
Agreement shall be binding upon the successors and permitted assigns of the
Parties and the name of a Party appearing herein shall be deemed to include the
names of such Party’s successors and permitted assigns to the extent necessary
to carry out the intent of this Agreement. Any purported assignment not in
accordance with this Section 10.1 shall be null and void.

10.2Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of the Agreement.

10.3Force Majeure. Each Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure (defined below) and the nonperforming Party promptly
provides notice of the prevention to the other Party. Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party takes Commercially Reasonable Efforts to resume performance.
For purposes of this Agreement, “force majeure” shall include conditions beyond
the control of the Parties, including an act of God, voluntary or involuntary
compliance with any Applicable Law or order of any government, war, act of
terror, civil commotion, labor strike or lock-out, epidemic, failure or default
of public utilities or common carriers, or destruction of production facilities
or materials by fire, earthquake, storm or like catastrophe; provided that
financial inability to pay in and of itself shall not be considered to be a
force majeure event.

10.4Notices. Any notice or notification required or permitted to be provided
pursuant to the terms and conditions of this Agreement (including any notice of
force majeure, breach, termination, change of address, etc.) shall be in writing
and shall be deemed given upon receipt if delivered personally or by facsimile
transmission (receipt verified), five (5) Business Days after deposited in the
mail if mailed by certified mail (return receipt requested) postage prepaid, or
on the next Business Day if sent by overnight delivery using a nationally
recognized express courier service and specifying next Business Day delivery
(receipt verified), to the Parties at the following addresses or facsimile
numbers (or at such other address or facsimile number for a Party as shall be
specified by like notice, provided, however, that notices of a change of address
shall be effective only upon receipt thereof):

All correspondence to ImmunoGen shall be addressed as follows:

ImmunoGen, Inc.

830 Winter Street

Waltham, MA 02451

Attn: Vice President, Business Development

Fax: [***]

62

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

All correspondence to CytomX shall be addressed as follows:

CytomX Therapeutics, Inc.
343 Oyster Point Blvd., Suite 100
South San Francisco, CA 94080-7014
Attn: CEO

Fax: [***]

To help expedite the other Party’s awareness and response, copies of notices may
be provided to the other Party by email but must be supplemented by one of the
following methods: (a) personal delivery, (b) first class certified mail with
return receipt requested, or (c) next-day delivery by major international
courier, with confirmation of delivery. Electronic copies may be sent via email
to [***] at CytomX and to [***] at ImmunoGen so long as such individuals remain
employed by CytomX or ImmunoGen, respectively.

10.5Amendment. No amendment, modification or supplement of any provision of this
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of the Party to be bound.

10.6Waiver. No provision of this Agreement shall be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party. The waiver by either of the Parties of any breach of any
provision hereof by the other Party shall not be construed to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself.

10.7Severability. If any clause or portion thereof in this Agreement is for any
reason held to be invalid, illegal or unenforceable, the same shall not affect
any other portion of this Agreement, as it is the intent of the Parties that
this Agreement shall be construed in such fashion as to maintain its existence,
validity and enforceability to the greatest extent possible. In any such event,
this Agreement shall be construed as if such clause or portion thereof had never
been contained in this Agreement, and there shall be deemed substituted therefor
such provision as will most nearly carry out the intent of the Parties as
expressed in this Agreement to the fullest extent permitted by Applicable Law.

10.8Descriptive Headings. The descriptive headings of this Agreement are for
convenience only and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

10.9Dispute Resolution. The Parties recognize that a bona fide dispute as to
certain matters may arise from time to time during the Term relating to either
Party’s rights or obligations hereunder or otherwise relating to the validity,
enforceability or performance of this Agreement, including disputes relating to
alleged breach or termination of this Agreement but excluding any disputes
relating to Article 6 hereof or disputes relating to the determination of the
validity, scope, infringement, enforceability, inventorship or ownership of the
Parties’ respective Patent Rights (hereinafter, a “Dispute”). In the event of
the occurrence of any Dispute, the Parties shall follow the following procedures
in an attempt to resolve the dispute or disagreement:

63

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

10.9.1.The Party claiming that such a Dispute exists shall give notice in
writing (a “Notice of Dispute”) to the other Party of the nature of the Dispute.

10.9.2.Within fourteen (14) days of receipt of a Notice of Dispute, the
ImmunoGen Alliance Manager and the CytomX Alliance Manager shall meet in person
or by teleconference and exchange written summaries reflecting, in reasonable
detail, the nature and extent of the Dispute, and at this meeting they shall use
their reasonable endeavors to resolve the Dispute.

10.9.3.If the Alliance Managers are unable to resolve the Dispute during the
meeting described in Section 10.9.2 hereof or if for any reason such meeting
does not take place within the period specified in Section 10.9.2 hereof, then
the Dispute will be referred to the JDC which shall meet no later than
forty-five (45) days following the initial receipt of the Notice of Dispute and
use reasonable endeavors to resolve the Dispute.

10.9.4.If the JDC is unable to resolve the Dispute during the meeting described
in Section 10.9.3 hereof or if for any reason such meeting does not take place
within the period specified in Section 10.9.3 hereof, then the Chief Executive
Officer of ImmunoGen and the Chief Executive Officer of CytomX shall meet at a
mutually agreed-upon time and location for the purpose of resolving such
Dispute.

10.9.5.If, within ninety (90) days of initial receipt of the Notice of Dispute,
the Dispute has not been resolved, or if, for any reason, the meeting described
in Section 10.9.4 hereof has not been held within ninety (90) days of initial
receipt of the Notice of Dispute, then the Parties agree that such Dispute shall
be finally resolved through binding arbitration to be administered by JAMS
pursuant to its Comprehensive Arbitration Rules and Procedures and in accordance
with the Expedited Procedures in those Rules, as specifically modified by the
provisions of this Section 10.9.5.

(a)Arbitration Panel. The arbitration shall be conducted by a panel of three (3)
arbitrators. Within thirty (30) days after the initiation of the arbitration,
each Party will nominate one person to act as arbitrator, and the two
arbitrators so named will then jointly appoint the third arbitrator within
thirty (30) days of their appointment, who will serve as chairman of the panel.
All three (3) arbitrators must be independent Third Parties having at least ten
(10) years of dispute resolution experience (which may include judicial
experience) and/or legal or business experience in the biotech or pharmaceutical
industry. If either Party fails to nominate its arbitrator, or if the
arbitrators selected by the Parties cannot agree on a person to be named as
chairman within such thirty (30) day period, JAMS will make the necessary
appointments for such arbitrators) or the chairman. Once appointed by a Party,
such Party shall have no ex parte communication with its appointed arbitrator.

64

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

(b)Location and Proceedings. The place of arbitration will be in the Borough of
Manhattan, City of New York, NY or such other venue as the Parties may mutually
agree. The arbitration proceedings and all communications with respect thereto
shall be in English. Any written evidence originally in another language will be
submitted in English translation accompanied by the original or a true copy
thereof. The arbitrators have the power to decide all matters in Dispute,
including any questions of whether or not such matters are subject to
arbitration hereunder. The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§1 et seq., and judgment upon the award rendered by
the arbitrators may be entered in any court having competent jurisdiction
thereof.

(c)Limitation on Awards. Except for breaches of Article 6 hereof, the
arbitrators shall have no authority to award any special, indirect, incidental,
consequential, punitive, exemplary or other similar damages. Each Party shall
bear its own costs and expenses (including attorneys’ fees and expert or
consulting fees) incurred in connection with the arbitration. The Parties shall
equally (50/50) share the arbitrators’ fees and other administrative costs and
expenses associated with the arbitration.

(d)Confidentiality. The existence, content and results of any arbitration
proceedings pursuant to this Section 10.9.5 shall be deemed the Confidential
Information of both Parties.

10.9.6.Notwithstanding any provision of this Agreement to the contrary, either
Party may immediately initiate litigation in any court of competent jurisdiction
seeking any remedy at law or in equity, including the issuance of a preliminary,
temporary or permanent injunction, to preserve or enforce its rights under this
Agreement.

10.10Patent Disputes and Disputes Relating to Article 6.

10.10.1.Inventorship. Any dispute, controversy or claim between the Parties
involving the inventorship of any Program Technology that is not resolved by
mutual agreement of the Party’s respective chief patent counsels (or persons
with similar responsibilities) within thirty (30) days after the date the
dispute is raised by one or both of the Parties shall be submitted to an
Independent Patent Counsel for resolution. Such Independent Patent Counsel’s
determination of inventorship, absent manifest error, shall be final and binding
on the Parties; provided, however, that any such determination with respect to a
patent application shall not preclude either Party from disputing inventorship
with respect to any patents issuing from such patent application, which disputes
shall be resolved in accordance with this Section. The Parties shall equally
(50/50) share the Independent Patent Counsel fees and expenses related to his
determination of inventorship.

65

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

10.10.2.Other Patent Disputes. Any dispute, controversy or claim between the
Parties that involves the validity, scope, infringement, enforceability or
ownership of the Parties’ respective Patent Rights (a) that are pending or
issued in the United States shall be subject to actions before the United States
Patent and Trademark Office and/or submitted exclusively to the federal court
located in the jurisdiction where the Party whose Patent Rights are the subject
to such dispute, controversy or claim resides (provided that if such Party does
not reside in the United States, venue shall be the jurisdiction where such
Party’s principal U.S. Affiliate resides) and (b) that are pending or issued in
any other country (or region) shall be brought before an appropriate regulatory
or administrative body or court in that country (or region), and the Parties
hereby consent to jurisdiction and venue in such courts and bodies.

10.10.3.Disputes Relating to Article 6. Any dispute, controversy or claim
between the Parties that relates to the enforcement of Article 6 hereof shall be
subject to action in any court of competent jurisdiction.

10.11Governing Law. This Agreement, and all claims arising under or in
connection therewith, shall be governed by and interpreted in accordance with
the substantive laws of the State of New York, without regard to conflict of law
principles thereof.

10.12Entire Agreement. This Agreement, including its Exhibits and Schedules,
constitutes and contains the complete, final and exclusive understanding and
agreement of the Parties and cancels and supersedes any and all prior
negotiations, correspondence, understandings and agreements, whether oral or
written, between the Parties respecting the subject matter hereof and thereof,
including the Confidentiality Agreement.

10.13Purpose and Scope. The Parties understand and agree that this Agreement is
limited to the activities, rights and obligations as expressly set forth herein.
Nothing herein contained shall be deemed to create an employment, agency, joint
venture or partnership relationship between the Parties hereto or any of their
agents or employees, or any other legal arrangement that would impose liability
upon one Party for the act or failure to act of the other Party. Neither Party
shall have any express or implied power to enter into any contracts or
commitments or to incur any liabilities in the name of, or on behalf of, the
other Party, or to bind the other Party in any respect whatsoever.

10.14Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and both of which shall constitute together
the same document. Counterparts may be signed and delivered by facsimile or PDF
file, each of which shall be binding when received by the applicable Party.

10.15No Third Party Rights or Obligations. Except as set forth in Article 9
hereof, no provision of this Agreement shall be deemed or construed in any way
to result in the creation of any rights or obligation in any Person not a Party
to this Agreement. However, either Party may decide, in its sole discretion, to
use one or more of its Affiliates to perform its obligations and duties
hereunder, provided that such Party shall remain liable hereunder for the
performance by any such Affiliates of any such obligations.

66

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

10.16Interpretation. The Parties hereto acknowledge and agree that: (a) each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to each Party hereto
and not in a favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement. In addition, unless
the context otherwise requires, wherever used in this Agreement: (i) the
singular shall include the plural, the plural the singular; (ii) the use of any
gender shall be applicable to all genders; (iii) the word “or” is used in the
inclusive sense (and/or); (iv) the words “include” or “including” shall be
construed as incorporating, also, “but not limited to” or “without limitation”
(irrespective of whether the words are used in the applicable instance); (v) the
words “hereof,” “herein,” “hereby” and derivative or similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
(vi) all references to “will” are interchangeable with the word “shall” and
shall be understood to be imperative or mandatory in nature.

[The remainder of this page has been intentionally left blank. The signature
page follows.]

 

67

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

Exhibit 10.4

 

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement to be effective as of the Effective Date.

 

IMMUNOGEN, INC.

 

CYTOMX THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Peter Williams

 

By:

 

/s/ Debanjan Ray

 

 

 

 

 

 

 

Name:

 

Peter Williams

 

Name:

 

Debanjan Ray

 

 

 

 

 

 

 

Title:

 

Vice President

 

Title:

 

SVP Corporate Development

 

 

 

 

 

 

 

Date:

 

February 16, 2016

 

Date:

 

February 18, 2016

 

 

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

Exhibit A

Licensed Target

 

Target Protein Name

UniProtKB/Swiss-Prot Accession Number

CD166

Q13740

 

 

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

Exhibit B

Royalty Rate Reduction Methodology

Step 1 – Calculate the Weighted Average Royalty Rate (WARR) for the Calendar
Quarter

•

This is the weighted average rate calculated based on the worldwide Net Sales of
the Licensed Product for a Calendar Quarter, based upon the rates detailed in
Section 4.2 of this Agreement and assuming that there are not any countries
where the royalty rate is to be reduced per Section 4.2.3(b)(i) or 4.2.3(c) of
this Agreement. (M = Million)

o

For instance, if the worldwide Net Sales for Calendar Quarter 1 of 2020 is
$1,000M, then the WARR for that period is ($500M*[***]% + $500M*[***]%) /
$l,000M = [***]%

•

WARR is the basis for the royalty reduction; it is not the effective royalty
rate for a certain country or for the Licensed Product on a worldwide basis.

Step 2 – Determine the reduced royalty due to ImmunoGen for those countries in
the world for which a reduced royalty rate is to be applied per Section
4.2.3(b)(i) or 4.2.3(c) of this Agreement.

•

The reduced royalty rate is the WARR * 50%

•

Continuing with the example in Step 1,

o

If Country X is the one (and only) country in the world for which a reduced
royalty rate is to be applied per Section 4.2.3(b)(i) or 4.2.3(c) of this
Agreement, and

o

sales in Country X for the Calendar Quarter are $50M (out of the $1,000M of
worldwide sales),

o

then the reduced royalty due to ImmunoGen for Country X is:

[***]% * 50% * $50M = $[***]

•

This calculation should be repeated for each country for which a reduced royalty
rate is to be applied per Section 4.2.3(b)(i) or 4.2.3(c) of this Agreement.

 

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

Step 3 Apply the WARR from Step 1 to Net Sales for the Calendar Quarter in all
countries of the world in which the royalty rate is not to be reduced per
Section 4.2.3(b)(i) or 4.2.3(c) of this Agreement.

•

Continuing with the example in Step 1,

o

Net Sales for the Calendar Quarter excluding Country X are $950M (out of the
$1,000M of worldwide sales)

o

Then the royalties due to ImmunoGen for all countries of the world excluding
Country X are:

$500M*[***]% + $450M*[***]% = $[***]

Step 4 – Sum the amounts calculated in Steps 2 and 3 above to arrive at the
total royalties due to ImmunoGen for the Calendar Quarter.

•

Continuing with the example in Step 1,

$[***] +$[***] = $[***]

 

 

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.